Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 1 of 147 PAGEID #: 6442




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 TAMARA K. ALSAADA; MAHIR ALI; MARY                  :
 BARCZAK; DEMETRIUS BURKE;                           :
 BERNADETTE CALVEY; STEPHANIE                        :
 CARLOCK; S.L.C., a minor; KEITH DUERK;              :   Civil Action No. 2:20cv3431
 JENNIFER EIDEMILLER; ANDREW FAHMY;                  :
 TALON GARTH; HOLLY HAHN, BRYAN                      :
 HAZLETT; JUSTIN HORN; KURGHAN HORN;                 :
 TERRY D. HUBBY, Jr.; RANDY KAIGLER;                 :
 ELIZABETH KOEHLER; REBECCA LAMEY;                   :
 RICKY LEE LANE; NADIA LYNCH; MIA                    :
 MOGAVERO; MICHAEL MOSES; ALETA                      :
 MIXON; DARRELL MULLEN; LEEANNE                      :
 PAGLIARO; TORRIE RUFFIN; SUMMER                     :
 SCHULTZ; CLARRESSA THOMPSON;                        :
 AMANDA WELDON; AMANDA WILLIAMS,                     :
 and HEATHER WISE,                                   :
                                                     :   CHIEF JUDGE MARBLEY
                                Plaintiffs,          :
                                                     :   MAGISTRATE JUDGE JOLSON
           v.                                        :
                                                     :
 THE CITY OF COLUMBUS; CHIEF THOMAS :
 QUINLAN, in his individual and official capacities; :
 COMMANDER DAVID B. GRIFFITH, in his                 :
 Individual and official capacities; LIEUTENANT :
 DUANE MABRY, in his individual and official         :
 capacities; LIEUTENANT LOWELL RECTOR, in :
 his individual and official capacities; LIEUTENANT:
 LAWRENCE YATES, in his individual and official :
 capacities; SERGEANT SCOTT BRAY, in his             :
 individual and official capacities; SERGEANT        :
 BRIAN BRUCE, in his individual and official         :
 capacities; SERGEANT CHRISTOPHER                    :
 CAPRETTA, in his individual and official            :
 capacities; SERGEANT CAROLINE CASTRO, in :
 her individual and official capacities; SERGEANT :
 DAVID GITLITZ, in his individual and official       :
 capacities; SERGEANT BRIAN STEELE, in his :
 individual and official capacities; SERGEANT        :
 PAUL SZABO, in his individual and official          :



                                                1
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 2 of 147 PAGEID #: 6443




 capacities; OFFICER PAUL BADOIS, in his            :
 individual and official capacities; OFFICER        :
 MICHAEL DUNLEVY, in his individual and             :
 official capacities; OFFICER SHAWN DYE, in his :
 individual and official capacities; OFFICER        :
 MICHAEL ESCHENBURG, in his individual and :
 official capacities; OFFICER THOMAS HAMMEL,:
 in his individual and official capacities; OFFICER :
 HOLLY KANODE, in her individual and official :
 capacities; OFFICER KENNETH KIRBY, in his :
 individual and official capacities; OFFICER        :
 BENJAMIN MACKLEY, in his individual and            :
 official capacities; OFFICER BENJAMIN              :
 MESSERLY, in his individual and official           :
 capacities; OFFICER GARY PATTERSON, in his :
 individual and official capacities; OFFICER        :
 ROBERT REFFITT, in his individual and official :
 capacities; OFFICER AMBER RICH, in her             :
 individual and official capacities; OFFICER        :
 SHANNON SCHMID, in his individual and official :
 capacities; OFFICER PHILLIP WALLS, in his          :
 individual and official capacities; and JOHN and :
 JANE DOE, Nos. 1-30, in their individual and       :
 official capacities,                               :
                                                    :
                                                    :         JURY DEMAND ENDORSED HEREON
                                 Defendants.        :

                              SECOND AMENDED COMPLAINT

 I.     Preliminary Statement
        1.      On May 25, 2020, the killing of George Floyd, who was being arrested for

 allegedly passing a counterfeit $20 bill to buy cigarettes, by then Minneapolis Police Department

 Officer Derek Chauvin was live-streamed over the Internet for eight minutes and 46 seconds and

 later televised around the world.

        2.      Starting on May 28, 2020, in Columbus, Ohio, Plaintiffs, along with hundreds of

 thousands in cities, states, and countries, took to the streets to demonstrate against excessive use

 of force by police, saying the names of Black men and women who had recently been killed by

 police or vigilantes; chanting that “Black Lives Matter,” “No Justice, No Peace,” “I can’t



                                                  2
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 3 of 147 PAGEID #: 6444




 breathe,” “Hands up, Don’t Shoot,” and “Whose Streets? Our Streets”; and expressing their

 outrage at the militarization of police forces, the disparate impact on minority communities of

 law enforcement priorities, and a pattern or practice of governments at all levels tolerating

 systemic racism and failing to adopt effective policies or implement adequate training,

 supervision, and discipline of law enforcement officers.

        3.      Plaintiffs and other demonstrators in Columbus comprised a multi-racial group,

 informally brought together by Black community leaders and activists primarily through the use

 of social media and dedicated to nonviolent protest, including civil disobedience of traffic,

 parade, and mass-gathering regulations, to generate urgent widespread public attention to the

 historic and continuing police violence directed overwhelmingly at communities and people of

 color condoned by mostly White police supervisors and administrators.

        4.      The goals of Plaintiffs and other demonstrators included engendering serious,

 effective, and immediate actions to bring a halt to the endemic racism infecting America’s law

 enforcement and justice systems and the general tolerance of excessive force routinely

 administered by police officers against arrestees, regardless of innocence or guilt, and especially

 against citizens who question an officer’s actions.

        5.      On May 28, 2020, Plaintiffs and other demonstrators in Columbus exercised their

 rights of assembly and expression by gathering downtown.
        6.      Defendants Commander, Lieutenants, Sergeants, and Officers were angered by

 the civil disobedience they observed, the message of the protests, and the criticisms and

 denunciation they heard.

        7.      Defendants Commander, Lieutenants, Sergeants, and Officers had received

 minimal and ineffective training from Defendants City and Chief and were subject to vague,

 ineffective, and rarely enforced policies regarding the need to handle protesters without using

 force or using the least amount of non-lethal force necessary.




                                                  3
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 4 of 147 PAGEID #: 6445




         8.     Defendants Commander, Lieutenants, Sergeants, and Officers instead responded

 to the protests with excessive use of force, including kettling, pepper spraying, tear gassing,

 smoke bombs, and assaulting with physical force, sonic cannon, batons, horses, bicycles, and

 rubber and wooden bullets, or bean bag rounds and flash-bang grenades against nonviolent

 protestors who were standing in the streets, from which vehicular traffic had already been

 blocked and eliminated by police, or on sidewalks, chanting, and holding signs and posing no

 threat of violence or property destruction, typically without giving audible warnings to their

 targets, and targeting clearly-identifiable journalists, medical assistants, and legal observers who

 were there peaceably to assist protestors.

         9.      Defendants Commander, Lieutenants, Sergeants, and Officers either criticized,

 often profanely, the protestors for their chants, signs, and civil disobedience or heard, without

 commenting, other Officers do so while using excessive force.

         10.    Defendants Commander, Lieutenants, Sergeants, and Officers purposely used

 excessive force to punish one or more Plaintiffs and other demonstrators, to deter them from

 continuing to protest and others from joining a protest with which they disagreed, and to reclaim

 the streets.

         11.    Defendants Commander, Lieutenants, Sergeants, and Officers maliciously

 prosecuted one or more Plaintiffs to punish them and deter other demonstrators from continuing
 to protest and some purposely covered their names and badge numbers with tape to avoid being

 identified when they used excessive force or retaliated for speech they resented.

         12.    Just the month before, Defendants had exercised restraint when demonstrators,

 some of whom openly carried weapons and engaged in hate speech while violating statewide

 social-distancing and mask mandates, protested the COVID-19 lockdown at and around the

 Statehouse.




                                                  4
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 5 of 147 PAGEID #: 6446




        13.       Despite the excessive use of force earlier on May 28, 2020, the overwhelming

 majority of the demonstrators remained nonviolent, fled from the toxic chemicals, and left,

 sought medical assistance, or tried to regroup at a safe distance.

        14.       After Defendants needlessly escalated and provoked protestors, there were

 sporadic incidents of property destruction or harassment of law enforcement officers by throwing

 objects, but none of these actions caused serious injury to officers, and none of them was

 committed by or reasonably could have been attributed to the Plaintiffs and other nonviolent

 demonstrators.

        15.       After Defendants had escalated their force against non-violent protestors,

 triggering property destruction by others, they authorized more police and mutual-aid law

 enforcement personnel to use greater force against the remaining demonstrators, who were

 injured even though the overwhelming majority of them were not engaged in any violence

 toward police or property destruction.

        16.       On May 29 and 30, a similar dynamic occurred; a curfew from 10:00 p.m. to 6:00

 a.m. was imposed on May 30; and public indignation at the broadcasts on social media and local

 and national television of the demonstrations and reports and pictures or video sent to

 reportcpd@columbus.gov ultimately convinced the Columbus Mayor, who had initially falsely

 described what had been happening and excused the police use of force, to limit the use of tear
 gas and, on June 1, 2020, denounce excessive force by police officers.

        17.       Plaintiffs have suffered injuries to their civil rights and their bodies, and they

 reasonably expect to exercise, and are unwilling to refrain from exercising, their fundamental

 rights to assemble, protest, travel, and live freely within and around Columbus in the future.

        18.       Plaintiffs seek declaratory and injunctive relief; compensatory damages for

 injuries; punitive damages from Defendants Chief, Commander, Lieutenants, Sergeants, and

 Officers; and attorneys’ fees and costs for violations of their Fourth and Fourteenth Amendments

 rights to be free from excessive use of force and malicious prosecution; their First and



                                                   5
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 6 of 147 PAGEID #: 6447




 Fourteenth Amendments rights to peaceably assemble and exercise freedom of expression;

 and/or their Ohio common-law right not to be battered or maliciously prosecuted and/or injured

 by the gross negligence of police officers, and/or their Ohio statutory right to recover damages

 inflicted by a criminal act caused by the failure of Defendants City of Columbus and Chief to

 adopt effective policies and adequately train, supervise, and discipline police officers.

 II.    Jurisdiction and Venue

        19.       This Court has jurisdiction over this action by virtue of 28 U.S.C. §§ 1331

 (federal question); 1343 (civil rights); and 1367 (supplemental jurisdiction).

        20.       Declaratory, equitable, and injunctive relief is sought pursuant to 28 U.S.C. §§

 2201; 2202; 42 U.S.C. § 1983; and the common law of the State of Ohio.

        21.       Under 42 U.S.C. § 1983 and the statutory and common law of the State of Ohio,

 compensatory damages may be awarded against all Defendants and punitive damages may be

 awarded against Defendants Chief, Commander, Lieutenants Sergeants, and Officers.

        22.       Costs and attorneys’ fees may be awarded pursuant to 42 U.S.C. § 1988, Fed. R.

 Civ. P. 54, and the common law of the State of Ohio.

        23.       Venue lies in this forum pursuant to 28 U.S.C. § 1391(b) and S.D. Civ. R. 82.1

 because the claims arose in Franklin County, Ohio where Defendant City of Columbus is located

 and operates the Division of Police, headed by Defendant Chief, which empowered Defendants
 Chief, Commander, Lieutenants, Sergeants, and Officers to use force.

 III.   Parties

        24.       Plaintiff Tamara K. Alsaada is an African-American female and a citizen of the

 State of Ohio residing in Franklin County, Ohio; serves in the position of Lead Organizer for the

 Juvenile Justice Coalition, a non-profit organization committed to improving Ohio’s juvenile

 justices system; was the founder and is the Organizing Director of People’s Justice Project, a

 non-profit organization organizing working people and people of color to lead the fight for safe,

 healthy, and equitable lives by opposing mass incarceration, and has facilitated Heal Columbus,



                                                   6
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 7 of 147 PAGEID #: 6448




 a web site focused on restructuring the Division of Police and involving community oversight;

 has been actively involved in criminal justice reform for more than 15 years; received the 2017

 YWCA Women of Achievement award; and has published several books on topics related to her

 work.

         25.     Plaintiff Mahir Ali is a 34-year-old, dark-skinned Somali-American male; a

 resident of Franklin County, Ohio; works as a truck driver; and occupies a leadership position in

 the local Somali community.

         26.     Plaintiff Mary Barczak is a 35-year-old White female; a resident of Franklin

 County, Ohio; and works as an artist and photographer.

         27.     Plaintiff Demetrius Burke is an African-American male and a citizen of the State

 of Ohio residing in Franklin County, Ohio.

         28.     Plaintiff Bernadette Calvey is a 21-year-old White female, a university student,

 and a citizen of the State of Ohio residing in Franklin County, Ohio.

         29.     Plaintiff Stephanie Carlock is a 21-year-old White female; graduated from The

 Ohio State University in December 2019; worked for Defendant City as an employee of the

 Columbus Women’s Commission before she was indefinitely laid off due to the COVID-19

 pandemic; currently works full-time at a Columbus nonprofit organization; and is a citizen of the

 State of Ohio residing in Franklin County, Ohio.
         30.     Plaintiff S.L.C. is a minor, suing through his legal guardian, Plaintiff Justin Horn;

 a cousin of Plaintiff Kurghan Horn; and a citizen of the State of Ohio residing in Hamilton

 County, Ohio.

         31.     Plaintiff Keith Duerk is a White male and citizen of the State of Ohio residing in

 Franklin County, Ohio.

         32.     Plaintiff Jennifer Eidemiller is a 25-year-old White female; works as a Resource

 and Communications Coordinator at a Central Ohio nonprofit organization committed to ending

 sexual violence; and is a citizen of the State of Ohio residing in Franklin County, Ohio.



                                                   7
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 8 of 147 PAGEID #: 6449




        33.      Plaintiff Andrew Fahmy is a 24-year-old Middle Eastern male and a citizen of the

 State of Ohio residing in Franklin County, Ohio.

        34.      Plaintiff Talon Garth is an African-American male and a citizen of the State of

 Ohio residing in Franklin County, Ohio.

        35.      Plaintiff Holly Hahn is a White female, age 47, and a citizen of the State of Ohio

 residing in Franklin County, Ohio.

        36.      Plaintiff Bryan Hazlett is a White male, age 40, a citizen of the State of Ohio, and

 a resident of Franklin County, Ohio.

        37.      Plaintiff Justin Horn is a 44-year-old White male, the legal guardian of his

 nephew, Plaintiff S.L.C., and father of Plaintiff Kurghan Horn; and a citizen of the State of Ohio

 residing in Hamilton County, Ohio.

        38.      Plaintiff Kurghan Horn is a 27-year-old White male, son of Plaintiff Justin

 Horn and cousin of Plaintiff S.L.C.; and a citizen of the State of Ohio residing in Hamilton

 County, Ohio.

        39.      Plaintiff Terry D. Hubby, Jr., is a 31-year-old African-American male and a

 citizen of the State of Ohio, residing in Franklin County, Ohio.

        40.      Plaintiff Randy Kaigler is an African-American male and a citizen of the State of

 Ohio residing in Franklin County, Ohio.
        41.      Plaintiff Elizabeth Koehler is a 32-year-old White female and citizen of the State

 of Ohio who resides in Franklin County, Ohio.

        42.      Plaintiff Rebecca Lamey is a White and Mexican female and a citizen of the State

 of Ohio residing in Franklin County, Ohio.

        43.      Plaintiff Ricky Lee Lane is a 31-year-old male and a citizen of the State of Ohio

 residing in Franklin County, Ohio.

        44.      Plaintiff Nadia Lynch is a White female and a citizen of the State of Ohio residing

 in Franklin County, Ohio.



                                                  8
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 9 of 147 PAGEID #: 6450




        45.     Plaintiff Mia Mogavero is a White female and a citizen of the State of Ohio

 residing in Franklin County, Ohio.

        46.     Plaintiff Michael Moses is a 43-year-old White male, a Senior Grants and

 Contracts Specialist at The Ohio State University, and a citizen of the State of Ohio residing in

 Franklin County, Ohio.

        47.     Plaintiff Aleta Mixon is a 39-year-old African-American female who is the single

 mother of four children, employed as a nurse’s aide, and a citizen of the State of Ohio residing in

 Franklin County, Ohio

        48.     Plaintiff Darrell Mullen is a White male and a citizen of the State of Ohio residing

 in Franklin County, Ohio.

        49.     Plaintiff Leeanne Pagliaro, who is Plaintiff Summer Schultz’s wife, is a 28-year-

 old White female and a citizen of the State of Ohio residing in Franklin County, Ohio.

        50.     Plaintiff Torrie Ruffin is an African-American female and a citizen of the State of

 Ohio residing Franklin County. Ohio.

        51.     Plaintiff Summer Schultz, who is Plaintiff Leeanne Pagliaro’s wife, is a 32-year-

 old White female and a citizen of the State of Ohio residing in Franklin County, Ohio.

        52.     Plaintiff Reverend Clarressa Thompson is a 58-year-old African-American

 female, resident of Columbus Ohio, and a Non-Denominational Ordained Minister since 2002.
        53.     Plaintiff Amanda Weldon is a 24-year-old White female; graduated from The

 Ohio State University in 2018; works in property management; resides in downtown Columbus

 in Franklin County, Ohio; and is a citizen of the State of Ohio.

        54.     Plaintiff Amanda Williams is a 30-year-old White female and citizen of the State

 of Ohio residing in Franklin County, Ohio.

        55.     Plaintiff Heather Wise is a White female and a citizen of the State of Ohio

 residing in Franklin County, Ohio.




                                                  9
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 10 of 147 PAGEID #: 6451




           56.   Defendant City of Columbus is a political subdivision of the State of Ohio

 pursuant to Chapter 2744, Ohio Revised Code; at all times material to this Complaint, the

 employer of Defendant Chief, Commander, Lieutenants, Sergeants, and Officers; established

 policies on and trained, supervised, and disciplined, or failed to do so, its Sergeant and Officers

 in the use of force during demonstrations and retaliating for speech they opposed and/or

 resented; and entered into agreements with other entities to provide mutual-aid law enforcement

 personnel under its general direction.

           57.   Defendant Thomas Quinlan, at all times material to this Complaint, was employed

 by Defendant City of Columbus in its Division of Police as its Chief; is being sued in his

 individual and official capacities; convened Division leadership after the May 25, 2020 killing of

 George Floyd to prepare for mass protests in Columbus; without imposing any enforceable or

 meaningful restraints on the use of non-lethal force authorized Defendants Commander,

 Lieutenants, Sergeants, and Officers to use such force; continuously monitored the mass protests

 starting on May 28, 2020, in Columbus; knew that Defendants Commander, Lieutenants,

 Sergeants, and Officers had used excessive force; has not provided effective policies and

 adequate training, supervision, and/or discipline by or on behalf of Defendant City of Columbus

 in the use of force during demonstrations and retaliating for speech they opposed and/or

 resented; was a “person” under 42 U.S.C. §1983 who acted under color of law; and provided
 general direction to mutual-aid law enforcement personnel from other entities.

           58.   Defendant Commander David B. Griffith, at all times material to this Complaint,

 was employed by Defendant City of Columbus in its Division of Police; is being sued in his

 individual and official capacities; used or tolerated the use by other officers of an excessive

 amount of force; received inadequate training, supervision, and/or discipline by or on behalf of

 Defendant City of Columbus in the use of force during demonstrations and retaliating for speech

 they opposed and/or resented; and was a “person” under 42 U.S.C. §1983 who acted under color

 of law.



                                                 10
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 11 of 147 PAGEID #: 6452




           59.   Defendant Lieutenant Duane Mabry, at all times material to this Complaint, was

 employed by Defendant City of Columbus in its Division of Police; is being sued in his

 individual and official capacities; used or tolerated the use by other officers of an excessive

 amount of force; received inadequate training, supervision, and/or discipline by or on behalf of

 Defendant City of Columbus in the use of force during demonstrations and retaliating for speech

 they opposed and/or resented; and was a “person” under 42 U.S.C. §1983 who acted under color

 of law.

           60.   Defendant Lieutenant Lowell Rector, at all times material to this Complaint, was

 employed by Defendant City of Columbus in its Division of Police; is being sued in his

 individual and official capacities; used or tolerated the use by other officers of an excessive

 amount of force; received inadequate training, supervision, and/or discipline by or on behalf of

 Defendant City of Columbus in the use of force during demonstrations and retaliating for speech

 they opposed and/or resented; and was a “person” under 42 U.S.C. §1983 who acted under color

 of law.

           61.   Defendant Lieutenant Lawrence Yates, at all times material to this Complaint,

 was employed by Defendant City of Columbus in its Division of Police; is being sued in his

 individual and official capacities; used or tolerated the use by other officers of an excessive

 amount of force; received inadequate training, supervision, and/or discipline by or on behalf of
 Defendant City of Columbus in the use of force during demonstrations and retaliating for speech

 they opposed and/or resented; and was a “person” under 42 U.S.C. §1983 who acted under color

 of law.

           62.   Defendant Sergeant Scott Bray, at all times material to this Complaint, was

 employed by Defendant City of Columbus in its Division of Police; is being sued in his

 individual and official capacities; used or tolerated the use by other officers of an excessive

 amount of force; received inadequate training, supervision, and/or discipline by or on behalf of

 Defendant City of Columbus in the use of force during demonstrations and retaliating for speech



                                                11
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 12 of 147 PAGEID #: 6453




 they opposed and/or resented; and was a “person” under 42 U.S.C. §1983 who acted under color

 of law.

           63.   Defendant Sergeant Brian Bruce, at all times material to this Complaint, was

 employed by Defendant City of Columbus in its Division of Police; is being sued in his

 individual and official capacities; used or tolerated the use by other officers of an excessive

 amount of force; received inadequate training, supervision, and/or discipline by or on behalf of

 Defendant City of Columbus in the use of force during demonstrations and retaliating for speech

 they opposed and/or resented; and was a “person” under 42 U.S.C. §1983 who acted under color

 of law.

           64.   Defendant Sergeant Caroline Castro, at all times material to this Complaint, was

 employed by Defendant City of Columbus in its Division of Police; is being sued in her

 individual and official capacities; used or tolerated the use by other officers of an excessive

 amount of force; received inadequate training, supervision, and/or discipline by or on behalf of

 Defendant City of Columbus in the use of force during demonstrations and retaliating for speech

 they opposed and/or resented; and was a “person” under 42 U.S.C. §1983 who acted under color

 of law.

           65.   Defendant Sergeant Christopher Capretta, at all times material to this Complaint,

 was employed by Defendant City of Columbus in its Division of Police; is being sued in his
 individual and official capacities; used or tolerated the use by other officers of an excessive

 amount of force; received inadequate training, supervision, and/or discipline by or on behalf of

 Defendant City of Columbus in the use of force during demonstrations and retaliating for speech

 they opposed and/or resented; and was a “person” under 42 U.S.C. §1983 who acted under color

 of law.

           66.   Defendant Sergeant Caroline Castro, at all times material to this Complaint, was

 employed by Defendant City of Columbus in its Division of Police; is being sued in her

 individual and official capacities; used or tolerated the use by other officers of an excessive



                                                 12
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 13 of 147 PAGEID #: 6454




 amount of force; received inadequate training, supervision, and/or discipline by or on behalf of

 Defendant City of Columbus in the use of force during demonstrations and retaliating for speech

 they opposed and/or resented; and was a “person” under 42 U.S.C. §1983 who acted under color

 of law.

           67.   Defendant Sergeant David Gitlitz, at all times material to this Complaint, was

 employed by Defendant City of Columbus in its Division of Police; is being sued in his

 individual and official capacities; used or tolerated the use by other officers of an excessive

 amount of force; received inadequate training, supervision, and/or discipline by or on behalf of

 Defendant City of Columbus in the use of force during demonstrations and retaliating for speech

 they opposed and/or resented; and was a “person” under 42 U.S.C. §1983 who acted under color

 of law.

           68.   Defendant Officer Paul Badois, at all times material to this Complaint, was

 employed by Defendant City of Columbus in its Division of Police; is being sued in his

 individual and official capacities; used or tolerated the use by other officers of an excessive

 amount of force; received inadequate training, supervision, and/or discipline by or on behalf of

 Defendant City of Columbus in the use of force during demonstrations and retaliating for speech

 they opposed and/or resented; and was a “person” under 42 U.S.C. §1983 who acted under color

 of law.
           69.   Defendant Officer Michael Dunlevy, at all times material to this Complaint, was

 employed by Defendant City of Columbus in its Division of Police; is being sued in his

 individual and official capacities; used or tolerated the use by other officers of an excessive

 amount of force; received inadequate training, supervision, and/or discipline by or on behalf of

 Defendant City of Columbus in the use of force during demonstrations and retaliating for speech

 they opposed and/or resented; and was a “person” under 42 U.S.C. §1983 who acted under color

 of law.




                                                13
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 14 of 147 PAGEID #: 6455




           70.   Defendant Officer Shawn Dye, at all times material to this Complaint, was

 employed by Defendant City of Columbus in its Division of Police; is being sued in his

 individual and official capacities; used or tolerated the use by other officers of an excessive

 amount of force; received inadequate training, supervision, and/or discipline by or on behalf of

 Defendant City of Columbus in the use of force during demonstrations and retaliating for speech

 they opposed and/or resented; and was a “person” under 42 U.S.C. §1983 who acted under color

 of law.

           71.   Defendant Officer Michael Eschenburg, at all times material to this Complaint,

 was employed by Defendant City of Columbus in its Division of Police; is being sued in his

 individual and official capacities; used or tolerated the use by other officers of an excessive

 amount of force; received inadequate training, supervision, and/or discipline by or on behalf of

 Defendant City of Columbus in the use of force during demonstrations and retaliating for speech

 they opposed and/or resented; and was a “person” under 42 U.S.C. §1983 who acted under color

 of law.

           72.   Defendant Officer Thomas Hammel, at all times material to this Complaint, was

 employed by Defendant City of Columbus in its Division of Police; is being sued in his

 individual and official capacities; used or tolerated the use by other officers of an excessive

 amount of force; received inadequate training, supervision, and/or discipline by or on behalf of
 Defendant City of Columbus in the use of force during demonstrations and retaliating for speech

 they opposed and/or resented; and was a “person” under 42 U.S.C. §1983 who acted under color

 of law.

           73.   Defendant Officer Holly Kanode, at all times material to this Complaint, was

 employed by Defendant City of Columbus in its Division of Police; is being sued in her

 individual and official capacities; used or tolerated the use by other officers of an excessive

 amount of force; received inadequate training, supervision, and/or discipline by or on behalf of

 Defendant City of Columbus in the use of force during demonstrations and retaliating for speech



                                               14
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 15 of 147 PAGEID #: 6456




 they opposed and/or resented; and was a “person” under 42 U.S.C. §1983 who acted under color

 of law.

           74.   Defendant Officer Kenneth Kirby, at all times material to this Complaint, was

 employed by Defendant City of Columbus in its Division of Police; is being sued in his

 individual and official capacities; used or tolerated the use by other officers of an excessive

 amount of force; received inadequate training, supervision, and/or discipline by or on behalf of

 Defendant City of Columbus in the use of force during demonstrations and retaliating for speech

 they opposed and/or resented; and was a “person” under 42 U.S.C. §1983 who acted under color

 of law.

           75.   Defendant Officer Benjamin Mackley, at all times material to this Complaint, was

 employed by Defendant City of Columbus in its Division of Police; is being sued in his

 individual and official capacities; used or tolerated the use by other officers of an excessive

 amount of force; received inadequate training, supervision, and/or discipline by or on behalf of

 Defendant City of Columbus in the use of force during demonstrations and retaliating for speech

 they opposed and/or resented; and was a “person” under 42 U.S.C. §1983 who acted under color

 of law.

           76.   Defendant Officer Benjamin Messerly, at all times material to this Complaint,

 was employed by Defendant City of Columbus in its Division of Police; is being sued in his
 individual and official capacities; used or tolerated the use by other officers of an excessive

 amount of force; received inadequate training, supervision, and/or discipline by or on behalf of

 Defendant City of Columbus in the use of force during demonstrations and retaliating for speech

 they opposed and/or resented; and was a “person” under 42 U.S.C. §1983 who acted under color

 of law.

           77.   Defendant Officer Gary Patterson, at all times material to this Complaint, was

 employed by Defendant City of Columbus in its Division of Police; is being sued in his

 individual and official capacities; used or tolerated the use by other officers of an excessive



                                                15
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 16 of 147 PAGEID #: 6457




 amount of force; received inadequate training, supervision, and/or discipline by or on behalf of

 Defendant City of Columbus in the use of force during demonstrations and retaliating for speech

 they opposed and/or resented; and was a “person” under 42 U.S.C. §1983 who acted under color

 of law.

           78.   Defendant Officer Robert Reffitt, at all times material to this Complaint, was

 employed by Defendant City of Columbus in its Division of Police; is being sued in his

 individual and official capacities; used or tolerated the use by other officers of an excessive

 amount of force; received inadequate training, supervision, and/or discipline by or on behalf of

 Defendant City of Columbus in the use of force during demonstrations and retaliating for speech

 they opposed and/or resented; and was a “person” under 42 U.S.C. §1983 who acted under color

 of law.

           79.   Defendant Officer Amber Rich, at all times material to this Complaint, was

 employed by Defendant City of Columbus in its Division of Police; is being sued in her

 individual and official capacities; used or tolerated the use by other officers of an excessive

 amount of force; received inadequate training, supervision, and/or discipline by or on behalf of

 Defendant City of Columbus in the use of force during demonstrations and retaliating for speech

 they opposed and/or resented; and was a “person” under 42 U.S.C. §1983 who acted under color

 of law.
           80.   Defendant Officer Shannon Schmid, at all times material to this Complaint, was

 employed by Defendant City of Columbus in its Division of Police; is being sued in his

 individual and official capacities; used or tolerated the use by other officers of an excessive

 amount of force; received inadequate training, supervision, and/or discipline by or on behalf of

 Defendant City of Columbus in the use of force during demonstrations and retaliating for speech

 they opposed and/or resented; and was a “person” under 42 U.S.C. §1983 who acted under color

 of law.




                                               16
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 17 of 147 PAGEID #: 6458




           81.     Defendant Officer Phillip Walls, at all times material to this Complaint, was

 employed by Defendant City of Columbus in its Division of Police; is being sued in his

 individual and official capacities; used or tolerated the use by other officers of an excessive

 amount of force; received inadequate training, supervision, and/or discipline by or on behalf of

 Defendant City of Columbus in the use of force during demonstrations and retaliating for speech

 they opposed and/or resented; and was a “person” under 42 U.S.C. §1983 who acted under color

 of law.

           82.     Defendants John or Jane Doe, at all times material to this Complaint, were police

 officers whose identities are not currently known; they are being sued in both their individual

 and official capacities; are employees of the Defendant City of Columbus, Ohio; used or

 tolerated the use by other officers of an excessive amount of force; received inadequate training,

 supervision, and/or discipline by or on behalf of Defendant City of Columbus in the use of force

 during demonstrations and retaliating for speech they opposed and/or resented; and each is a

 “person” under 42 U.S.C. §1983 who acted under color of law.

 IV.       Facts

           A.      Societal Background

           83.     For years, African-Americans have been the victims of police and vigilante use of

 deadly excessive force, and Plaintiffs and the other demonstrators have said the victims’ names

 during their protests.

           84.     Those names include Tamir Rice, a 12-year-old African-American killed in 2015

 by a Cleveland Police Officer when the child was carrying a pellet gun; Breonna Taylor, an

 African-American Emergency Medical Technician, shot eight times on March 13, 2020, by

 officers of the Louisville Metro Police Department who were executing a no-knock warrant at

 her residence; Michael Brown, an unarmed African-American teenager, fatally shot in 2014 by a

 Ferguson, Missouri police officer; Eric Garner, an African-American whose cry, “I can’t


                                                   17
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 18 of 147 PAGEID #: 6459




 breathe,” was repeated by George Floyd, fatally choked in 2014 by a New York City police

 officer who was arresting him for selling loose cigarettes; Philando Castile, an African-American

 elementary school cafeteria worker shot five times during a 2016 traffic stop by a St. Paul,

 Minnesota police officer; and Trayvon Martin and Ahmaud Arbery, young African-Americans

 killed by vigilantes, one of whom was a former police officer.

        85.     Since the May 28-June 3, 2020 Columbus protests, the list has grown.

 https://www.cbsnews.com/news/say-their-names-list-people-injured-killed-police-officer-

 involved-incidents/

        86.     While in a handful of cases, discipline had been meted out and prosecutions

 pursued, most of the police officers were not disciplined, let alone successfully prosecuted;

 indeed, when George Floyd was killed there had been no police discipline meted out for Breonna

 Taylor’s death.

        87.     The widespread dissemination of the May 25, 2020 video of Officer Chauvin

 killing George Floyd coupled with the killing of Breonna Taylor and the history reflected in

 those names, caused an eruption of public revulsion about police use of excessive force on

 African-Americans and other minorities.

        88.     Social media facilitated the scheduling of demonstrations.

        B.      Defendants’ Preparation for Demonstrations

        89.     Defendants knew by May 26, 2020, that demonstrations would occur in

 downtown Columbus.

        90.     Defendants knew that the group Black Lives Matter would call for such

 demonstrations.




                                                18
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 19 of 147 PAGEID #: 6460




        91.     Defendants knew that Black Lives Matter is an organized movement dedicated to

 non-violent civil disobedience in protest of incidents of police brutality against African-

 Americans, which began in 2013 when activists used the hashtag #BlackLivesMatter on social

 media after the acquittal of George Zimmerman in the shooting death of African-American teen

 Trayvon Martin in February 2012, and was nationally recognized for street demonstrations

 following the Brown and Garner deaths.

        92.     Defendants City and Chief monitored social media communications to and from

 Black Lives Matter and were aware, before the evening of May 28, 2020, that Black Lives

 Matter was encouraging a non-violent protest in Columbus.

        93.     Many of the Plaintiffs and other protestors were affiliated with, identified with,

 and/or inspired by the Black Lives Matter movement, dressing in clothing with the group’s name

 or initials, and using chants, such as “Black Lives Matter”; “I Can’t Breathe”; “No Justice, No

 Peace”; and “Hands up, Don’t Shoot,” which were associated with the group.

        94.     Many Columbus Police Officers and their supervisors, along with some mutual-

 aid law enforcement personnel, nurse an abiding hatred of the Black Live Matters movement,

 believing that it hurts the image of police and despising the movement’s goals and actions

 seeking to limit the prerogative of police to use force in any manner and amount they wish.

        95.     Many Columbus Police Officers and their supervisors, along with some mutual-

 aid law enforcement personnel, resent the chant “Black Lives Matter” and prefer “Blue Lives

 Matter” and/or “All Lives Matter,” slogans that dismiss and deny the existence and importance

 of systemic racism in policing.

        96.     Anticipating the Columbus protests, many Columbus police officers and their

 supervisors, along with some mutual-aid law enforcement personnel, decided to use their



                                                19
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 20 of 147 PAGEID #: 6461




 assignments to exact revenge on the Black Lives Matter group and chill the exercise of

 association and freedom of expression by protestors.

         97.     One tactic used by Defendants City and Chief was to have Columbus Police

 Officers declare that a peaceful, nonviolent protest in the streets of Columbus had become an

 emergency and then order the protestors to disperse, using projectile weapons and caustic

 chemical agents to enforce that order.

         98.     Defendants City and Chief had adopted a policy, training Columbus Police

 Officers on that policy, to use that tactic in response to large protests.

         99.     Failure to disperse when ordered by a law enforcement officer is, under

 R.C. 2917.04, a minor misdemeanor, unless the order is given in an emergency, when the crime

 becomes a fourth-degree misdemeanor.

         100.    Under R.C. 2917.04(B), “Nothing in this section requires persons to disperse who

 are peaceably assembled for a lawful purpose.”

         101.    Defendants City and Chief have not emphasized in that policy or training the

 alternative to use of non-lethal force of citing and/or arresting protestors who do not disperse.

         102.    Defendants City and Chief have not emphasized in that policy or training a means

 for Columbus Police Officers to differentiate peaceable assembly for a lawful purpose from an

 actual emergency.

         103.    Defendant City’s Division of Police has a history of excessive use of force and

 other abuses of their authority in response to nonviolent demonstrations and expressive conduct

 by those with whom police officers and their superiors disagree.




                                                   20
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 21 of 147 PAGEID #: 6462




          104.   For example, on January 30, 2017, nearly two thousand protestors against the

 Muslim Ban by President Trump came to the Ohio Statehouse and, after a peaceful rally, began

 to march south on High Street to the Franklin County Court of Common Pleas.

          105.   During the march and upon their arrival, protestors overflowed the sidewalks,

 and, after more protesting, they used the High Street to march back toward the Statehouse.

          106.   Columbus Police Officers then ordered approximately 300 protestors to disperse.

          107.   Pepper spray or mace was used to disperse the protestors and gratuitously

 administered directly in the face and eyes of one or more protestors who were not actively

 resisting arrest.

          108.   On June 17, 2017, when Black Lives Matter became involved with a protest at the

 Columbus Pride Parade, police officers raced to the scene with pepper-spray canisters already

 drawn.

          109.   Only weeks later, on July 7, 2017, when protestors with disabilities, many of them

 in wheelchairs, peacefully occupied Senator Rob Portman’s Columbus office to urge him to vote

 against a federal health care bill supported by President Trump (who is supported publicly and

 privately by many police officers because he opposes any form of accountability for police

 abuses), Columbus Police Officers arrived at the scene, claiming there was an emergency call for

 assistance, and forcibly arrested the peaceful protestors using excessive force, including

 knocking over wheelchairs and carrying some protestors with mobility issues out of the building.

          110.   The following year, on July 11, 2018, Stephanie Clifford (also known as Stormy

 Daniels), the adult film star who was paid hush money by President Trump to conceal an affair,

 visited a Columbus strip club on a publicity tour embarrassing to the President, and several

 Columbus Police Officers targeted Daniels for arrest because of her status as an anti-Trump



                                                 21
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 22 of 147 PAGEID #: 6463




 political symbol and arrested other women working at the club because of their association with

 Daniels and to cover up their retaliatory motive.

        111.    Social media message board posts among Columbus Police Officers celebrated

 the arrests as a blow against President Trump’s critics.

        112.    In contrast, Columbus Police Officers have peacefully monitored protests and

 other expressive events in downtown Columbus with whose messages they are neutral or

 sympathetic, including the recent protests by an overwhelmingly White group at the Ohio

 Statehouse against COVID-19-related closures, where many protestors were armed with rifles

 and carried ammunition, and the intense mass protests and public rallies in 2011 by public

 employee unions (including their own) against the effort to restrict collective bargaining rights.

        113.    Despite knowing about this history of Defendant City’s Division of Police and the

 negative feelings towards Black Lives Matter of its officers and their superiors, Defendants City

 and Chief took no specific precautions against excessive use of force in handling the protests.

        114.    Defendants City and Chief ensured that Columbus Police Officers were armed

 with batons, pepper spray, tear gas canisters, sonic cannons, smoke bombs or grenades, flash-

 bang grenades, and/or weapons that could shoot rubber and wooden bullets or bean bag rounds.

        115.    Defendants City and Chief characterized such weapons as “non-lethal” and

 encouraged their use as an alternative to Tasers and guns and/or rifles that used regular bullets,

 despite knowing that these “non-lethal” weapons, while less lethal than officers’ service

 weapons, still have the potential to cause death or serious injury, especially (though not

 exclusively) when used without appropriate precautions




                                                  22
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 23 of 147 PAGEID #: 6464




         116.    The way Columbus Police Officers, Deputies, and mutual-aid law enforcement

 personnel used such weapons posed a significant risk of serious and harmful bodily injury to

 nonviolent protestors.

         117.    Batons are hard, ergonomic sticks designed to inflict pain and, when applied with

 the usual force, will break bones and cause concussions and internal bleeding.

         118.    Pepper spray is a chemical compound that irritates the target’s eyes, causing a

 burning sensation, pain, and temporary blindness; inflicts shortness of breath by burning the

 target’s lungs; and interferes with breathing by irritating the respiratory system, which, during

 the protests, was already a concern because of the COVID-19 pandemic.

         119.    Tear gas canisters contain a chemical weapon, colloquially known as mace, which

 causes severe eye and respiratory pain, skin irritation, bleeding, and blindness.

         120.    The use of tear gas in warfare is prohibited by international treaties.

         121.    Long-lasting effects of tear gas can include development of respiratory illnesses,

 and the canisters can be delivered with such force that they cause severe bruising, loss of

 eyesight, and/or skull or bone fractures.

         122.    Tear gas has also been linked with painful disruptions to the menstrual cycle of

 female protestors, including a heavier flow at abnormal intervals with more intense cramping,

 and unexpected spotting by those with IUDs (intrauterine device).

         123.    Flash-bang grenades, which are also known as stun grenades, are explosive

 devices that emit both an extremely loud bang, usually with higher decibels than a jet engine at

 full throttle, and ultra-bright light to disorient their targets.

         124.    Flash-bang grenades cause temporary blindness and pain to the retina, impaired

 hearing, and/or disruption of the inner-ear fluid and consequent loss of balance.



                                                     23
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 24 of 147 PAGEID #: 6465




         125.    Rubber bullets, technically kinetic impact projectiles, are hard rubber or rubber-

 coated projectiles that can be fired at the same velocity as bullets from standard weapons or riot

 guns.

         126.    Rubber bullets are intended to cause pain without serious injury, but they

 typically cause not only contusions, abrasions, and hematomas, but also bone fractures.

         127.    Rubber bullets are not designed to be safely shot point-blank or at a target’s head,

 but it is well known that law enforcement officers often disregard this instruction.

         128.    Wooden bullets are dowel-shaped rods sliced into projectiles the size of pill

 bottles to be fired at the same velocity as bullets.

         129.    Like rubber bullets, wooden bullets are intended to cause pain without serious

 injury, but they typically cause bone fractures as well as contusions, abrasions, and hematomas.

         130.    Wooden bullets can also splinter and infect areas where their targets are hit.

         131.    While wooden bullets are not designed to be safely shot point-blank or at a

 target’s head, officers frequently do so anyway.

         132.    Bean bag rounds consist of nylon or other fabric sacks filled with lead shot and

 fired at high speed from 12-gauge shotguns.

         133.    Officers are trained to aim for “green” (thigh or leg) or “yellow” (stomach) zones

 of the body, while avoiding the “red” (face or groin) zone, though they frequently target the

 head.

         134.    A bean bag round spreads to hit a one square inch area of the target where it is

 intended to cause a muscle spasm; however, the bean bag round often causes a fracture or

 concussion.




                                                   24
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 25 of 147 PAGEID #: 6466




        135.     Smoke bombs, grenades, or canisters consist of a device loaded with white

 phosphorus and an internal bursting mechanism.

        136.     Smoke bombs, grenades, or canisters are typically thrown indiscriminately into or

 near a group.

        137.     Upon detonation, a brilliant yellow flame is emitted and produces a large amount

 of white smoke or phosphorus pentoxide.

        138.     A chemical irritant can be added to smoke bombs, grenades, or canisters, though

 the ones used by Defendants appear to have produced pure smoke.

        139.     The smoke obscures the vision of individuals by creating a fog, irritates eyes, and

 affects the breathing of individuals nearby the deployed smoke bombs, grenades, or canisters.

        140.     Sonic cannons, known by the acronym LRAD for “Long Range Acoustic

 Device,” emit focused soundwaves over a long distance, inflict pain, and can cause permanent or

 long-term damage to an individual’s hearing.

        141.     A normal conversation level is 60 dB (decibels), a lawn mower averages 90 dB,

 the pain threshold for the average person is 103 dB, and an LRAD’s maximum continuous

 volume is 162 dB.

        142.     Columbus Police Officers were provided protective ear plugs when sonic cannons

 were used on protestors.

        C.       Days and Nights of Police and Deputy Rage

        143.     Over the course of the demonstrations on May 28, 29, and 30 and June 1, 2, and 3,

 Columbus Police Officers beat peaceful protestors and bystanders; pepper-sprayed without

 provocation and at point blank range protestors and observers, including United States

 Congresswoman Joyce Beatty, City Council President Shannon Hardin, and County



                                                 25
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 26 of 147 PAGEID #: 6467




 Commissioner Kevin Boyce; lobbed and/or shot tear gas canisters without provocation; fired

 rubber or wooden bullets and flash-bang grenades directly at vulnerable body areas of protestors,

 as      truly      and      accurately      reflected      in      a      video      posted         at

 https://www.youtube.com/watch?time_continue=5&v=vZaoz9ZRVOc&feature=emb_title                      and

 shown below; and targeted identified journalists and individuals providing medical assistance. A

 true and accurate copy of that video is provided below (double click to play or click the link).




         144.    The targeting of identified journalists was done to eliminate eye-witness reports

 and photographs or videos of police engaging in use of excessive force and retaliating against

 protestors for the content and urgency of their expression.

         145.    A tactic used by Defendants is “kettling,” where groups of nonviolent protestors

 are boxed in, typically by using commands, bicycles, horses, and/or lines of police, and moved

 from one place to another, even though the protestors were unwilling or, due to other protestors

 or physical barriers, unable to move, and then arresting them for resisting, obstructing, and/or

 failing to disperse.




                                                 26
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 27 of 147 PAGEID #: 6468




        146.    Apart from assembling and chanting or holding signs in the middle of streets or

 other locations Defendants wanted them to abandon, these groups of protestors were not

 violating, as reflected in the true and accurate pictures below, any laws, threatening violence,

 destroying any property, or hampering traffic.




                                                  27
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 28 of 147 PAGEID #: 6469




        147.   Another tactic used by Defendants was collective punishment: responding to any

 action by an isolated individual who threw a water bottle, harassed or taunted an officer, or

 engaged in property destruction by indiscriminately pepper-spraying or tear-gassing a group of

 obviously different protestors who had not engaged in any such conduct.

        148.   The “kettling” and collective punishment created a chaotic situation among the

 protestors which Defendants then used as an excuse for additional force including using force

 against protestors who moved to assist others who had been subjected to excessive force.




                                                28
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 29 of 147 PAGEID #: 6470




          149.   Defendant Chief knew that such tactics were being used to provoke demonstrators

 and justify arrests, but he did not intervene to limit their use.

          150.   To the contrary, Defendant Chief excused the targeting of identifiable journalists

 by falsely claiming that they had been difficult to identify and force was used in a fast-moving

 situation where officers were being assaulted, “pelted with bottles and rocks.”

          151.   The false claims of Defendant Chief to excuse misconduct were intended to be

 taken by Columbus Police Officers, and were in fact taken, as a form of approval and

 condonation of their tactics and an invitation to continue and escalate them.

          152.   Photographs and videos taken at the scene demonstrate that journalists, who were

 wearing hats and hoodies bearing the name of their newspaper, were targeted even though

 nothing was being thrown at the police, the protestors were not out of control, and the situation

 was not fast-moving.

          153.   The way Defendants Commander, Lieutenants, Sergeants, and Officers routinely

 pepper-sprayed demonstrators who were not engaging in violent behavior is accurately

 illustrated by the picture below; a true and accurate depiction of Defendants’ aggressive conduct

 appears in the video posted at https://www.youtube.com/watch?v=npXL2-NT1Zs, where pepper

 spray was used on small sections of the protestors and one protestor was punched by Defendant

 Lucci. A true and accurate copy of that video is provided below (double click to play or click the

 link):




                                                    29
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 30 of 147 PAGEID #: 6471




 © Getty




           154.   Social media contained first-hand accounts of excessive use of force; for example,

 https://www.facebook.com/permalink.php?story_fbid=1686026474878930&id=1000041478178


                                                  30
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 31 of 147 PAGEID #: 6472




 93 accurately reported about tear gas on May 30, 2020: “I experienced a traumatic event today. I

 was participating in a BLM protest with hundreds of other people today in downtown Columbus. We

 were yelling chants & marching around the statehouse on the sidewalks but nothing more as we were

 told this would be a peaceful demonstration. Then bike cops show up. All of them had gas masks on.

 People started getting uneasy. A SWAT truck drives by, yelling people to stay off the road. But

 other than people crossing on the crosswalk, no one was on the streets nor blocking the traffic. More

 cops on horseback show up. People starts murmuring. More police cars show up & park in the

 middle of a busy street. Police officers start unloading and gearing up. People were yelling ‘what are

 you doing? We’re not doing anything wrong!’ First rounds of tear gas goes off in the crosswalk area.

 People start screaming and yelling others to run. People were coughing and crying from the effects of

 the gas (there were children & seniors in the group). People were handing out water to those who

 needed to rinse their face. Another round of gas goes off. This time, ON THE SIDEWALK. Not on

 the roads, but directly on the sidewalk. People were running, jumping over the fence, falling on the

 ground & running for their lives. This is when my friend and I were impacted and we had to rinse our

 faces off with water for several minutes. We decided that it was getting too dangerous and left

 shortly afterwards. We weren’t attacking the police. We weren’t vandalizing/looting any properties.

 No protester had weapons on them. So tell me, why did we get maced?”

         155.   Corroborating        that      report       is      a      video       housed        at

 https://www.youtube.com/watch?time_continue=30&v=AswhNfIjqG4&feature=emb_title,

 accurately showing the tear-gassing of a group of protestors and police on horseback moving the

 protestors. A true and accurate copy of the video is provided below (double click to play or click

 the link).




                                                  31
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 32 of 147 PAGEID #: 6473




         156.   Reflecting the animus toward medical helpers are two accurate videotapes of

 Columbus Police Officers on May 30, 2020, chasing a clearly-marked medic down an alley

 where    she   had   gone    to   help   a   protestor;   the   first   posted   on     Twitter,   (1)

 https://twitter.com/OncoKaty/status/1266816739444166656?ref_src=twsrc%5Etfw%7Ctwcamp

 %5Etweetembed%7Ctwterm%5E1266873339542470656&ref_url=https%3A%2F%2Fwww.col

 umbusnavigator.com%2Fcolumbus-police-protests%2F by Katy@OncoKaty asks, “Tell me,

 @ColumbusPolice what part of this is protect or serve? We were treating people in an alley and

 you gleefully chased us and sprayed another medic from a distance of inches and LAUGHED

 about it. #columbusprotest #ColumbusOhio,” with the second posted on Twitter, (2)

 https://twitter.com/SAColumbus/status/1266867613872857094, with the message: “Yet another

 disgusting example of what Ginther shamefully called ‘exceptional restraint’ - a Columbus PD

 officer point-blank spraying a street medic who is trying to help another protester screaming in

 pain (out of frame). #BlackLivesMatter #columbusprotest #georgefloyd. True and accurate

 copies of both videos are reflected below (double click to play or follow the links).




                                                 32
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 33 of 147 PAGEID #: 6474




                                                  (1)




                                                          (2)




                                         33
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 34 of 147 PAGEID #: 6475




        157.    One          May           30,         2020          video,       posted       at

 https://twitter.com/lalaitskelcey2/status/1266821476122058752 by @lalaitskelcey2, accurately

 “shows Columbus police macing a woman as she walks away from them.                    Absolutely

 disgusting.” A true and accurate copy of that video is reflected below; this woman was later

 identified as Plaintiff Aleta Mixon (double click to play or follow the link).




        158.    The true and accurate copy of the picture below, which was posted by

 KRobPhoto, gives a sense of how Columbus Police Officers used pepper spray to punish, here

 on May 30, 2020, walking up to a protester and spraying her in the face for being on South High

 Street while Congresswoman Beatty was nearby:




                                                  34
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 35 of 147 PAGEID #: 6476




        159.    Columbus Police Officers pushing and pepper spraying protestors on the other

 side    of    a     barrier    on     May      28,    2020,     is    accurately     depicted      at

 https://www.youtube.com/watch?time_continue=26&v=npXL2-NT1Zs&feature=emb_title.                    A

 true and accurate copy of that video is provided below (double click to play or click the link).




                                                 35
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 36 of 147 PAGEID #: 6477




        160.    The earlier portion of the nonviolent protests on May 28, 2020, is accurately

 depicted in the video at https://youtu.be/AB6LmkmLnUI which shows peaceful protestors sitting

 in the middle of a street when a phalanx of Columbus Police Officers on bicycles suddenly and

 without warning pepper spray them. A true and accurate copy of that video is provided below

 (double click to play or click the link).




        161.    On May 29, 2020, Columbus Police Officers walked their bicycles, used them to

 block off a group of protestors, and then pepper-sprayed protestors, as accurately depicted on the



                                                36
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 37 of 147 PAGEID #: 6478




 video at https://www.youtube.com/watch?v=thjbZhftL_A. A true and accurate copy of that video

 is provided below (double click to play or click the link).




         162.   In addition to the injuries described below that each Plaintiff suffered from being

 mistreated by Columbus Police Officers, all plaintiffs suffered fear, frustration, anger, emotional

 distress, and/or humiliation, as a proximate cause of being mistreated.

         D.     Defendants City and Chief Knew of the Need for Effective Training,
                Supervision, and Discipline to Curb Police Use of Excessive Force and
                Retaliation for Associations or Expression Officers Hated.

         163.   According to the police tracking website https://mappingpoliceviolence.org,

 during the years 2013 through 2019, Columbus Police Officers killed at a rate of 7.3 per 100,000

 residents, which was the highest rate of any department in the State of Ohio and more than

 double the rate in Cleveland, Ohio.

         164.   During that period, Columbus Police Officers killed 27 African-Americans,

 including in 2016 Henry Green, age 23, who was killed by plainclothes officer in the

 predominantly Black neighborhood of South Linden, and three months later, 13-year-old Tyre

 King.



                                                  37
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 38 of 147 PAGEID #: 6479




            165.   African-Americans make up 28% of the population of the City of Columbus, but

 during that period constituted half (varying between 49% and 53% since 2013) of the use-of-

 force incidents.

            166.   Defendants City and Chief were aware of these statistics and, while claiming to

 believe that most of the individual uses of force were justified, still knew Columbus Police

 Officers were engaging in a troubling pattern of mistreating African-Americans.

            167.   Despite this knowledge, Defendants City and Chief did not take specific steps to

 address what appeared to be mistreatment of African-Americans.

            168.   In order to become a Columbus Police Officer, applicants need only have a high

 school diploma or GED, be 20 years of age or older, have a valid driver’s license, and be a U.S.

 citizen.

            169.   Upon hire, Columbus Police Officers receive an initial salary of $58,947.20 per

 year, which steadily increases over their first four years of service, with officers who have

 worked for the Division for more than 48 months receiving an annual salary of $90,230.40.

            170.   In addition to their salary, Columbus Police Officers receive a generous benefits

 package which includes paid training, college tuition reimbursement, life insurance, individual

 and family health insurance, vision and dental plans, and a significant pension package through

 the Ohio Police and Fire Pension Fund.

            171.   In addition to pay and benefits, Columbus Police Officers have the option to

 provide security and traffic control services, usually referred to as “special duty pay,” at the rate

 of $54.00 per hour, which services are a condition for a parade permit and outdoor events and are

 typically provided by Columbus Police Officers.




                                                   38
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 39 of 147 PAGEID #: 6480




         172.    The training received by Columbus Police Officers is based on the notion that

 being a police officer is an extremely dangerous profession, and stresses their security and safety

 above all else, especially their ability to use force whenever they feel threatened or perceive a

 threat to another.

         173.    Although being an actual patrol officer is a relatively dangerous profession, with

 average deaths of 13.7 per 100,000 employees, according to the Bureau of Labor Statistics, it is

 nowhere nearly as dangerous as common occupations such as roofers (51.5), farmers (24.7).

 truck drivers (26.0), and groundskeepers (18.6); indeed, with fatal injuries in the amount of 44.3

 per 100,000, trash and recycling collectors’ jobs are more than three times as dangerous as a

 patrol officer’s job.

         174.    A reliable 2020 study demonstrates that only 4% of a police officer’s time is

 generally spent on handling violent crime. https://www.nytimes.com/2020/06/19/upshot/unrest-

 police-time-violent-crime.html

         175.    Defendant City has resisted appointing a civilian review board for police officer

 activities; instead, all citizen complaints against officers are handled by the Columbus Police

 Division’s Internal Affairs Bureau.

         176.    The Internal Affairs Bureau routinely dismisses citizen complaints against its

 officers as unfounded, almost always believing the statements of officers over that of citizens.

         177.    The Internal Affairs Bureau is motivated to dismiss citizen complaints as

 unfounded because finding against the Officer or Officers might subject the City to civil liability.

         178.    Even when citizen complaints of violence are sustained, over the years the

 Columbus Police Division has meted out disproportionately minor discipline for violent acts,

 such as written reprimand and short suspensions.



                                                 39
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 40 of 147 PAGEID #: 6481




          179.   In turn, this custom of failing to discipline establishes standards which the union

 for Columbus Police Officers invoke to persuade arbitrators to reverse serious discipline as

 inconstant with past disciplinary standards.

          180.   Defendants City and Chief know that it is nearly impossible to fire a Columbus

 Police Officer for use of excessive force.

          181.   Per their union contract with Defendant City, Columbus Police Officers are

 indemnified for any damages (except punitive damages) awarded due to a claim of excessive

 force, and Defendant City provides free legal representation to officers accused of excessive

 force.

          182.   Defendants City and Chief knew before the demonstrations which started on May

 28, 2020, that Columbus Police Officers faced little or no disincentive from engaging in

 excessive use of force and regularly failed to comply with the letter or spirit of training and

 policies on use of force, handling demonstrations, and retaliating for speech they hated.

          183.   Within the Columbus Division of Police, it is an unspoken rule that, regardless of

 whatever violent acts a police officer may witness another officer doing, criminal charges will

 not be brought against that officer.

          184.   In the City of Columbus, misdemeanor offenses are prosecuted by the Columbus

 City Attorney, and felony offenses are prosecuted by the Franklin County Prosecutor’s Office.

          185.   Both the Columbus City Attorney’s Office and the Franklin County Prosecutor’s

 Office have an unwritten rule or custom that no criminal charges are to be brought against police

 officers for acts of violence committed against citizens while in uniform.

          186.   This unwritten rule or custom applies regardless of the egregiousness of the

 offense or the strength of the evidence of the officer committing the offenses and reflects, among



                                                 40
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 41 of 147 PAGEID #: 6482




 other pressures, a conflict of interest that prosecutors have with relying on police witnesses to

 prosecute other crimes and not wanting to antagonize them by prosecuting their crimes; the

 perceived political power of police unions and elected status of the City Attorney and Franklin

 County Prosecutor; and the barriers victims of acts of violence by police officers confront in

 reaching grand jurors and, if they have any criminal record or suspicious conduct, persuading

 trial jurors.

         187.    Incidents of violence which would cause a regular citizen to be charged with

 assault, battery, or other crimes of violence are not charged against police officers for the sole

 reason that they are police officers.

         188.    It is common knowledge among Columbus Police Officers that, with the possible

 exception of deadly violence videotaped by citizens, they are immune from any prosecution for

 acts of violence committed within the City of Columbus.

         189.    The combination of a toothless disciplinary policy, indemnification from civil

 liability, and practical immunity from criminal prosecution, creates a perfect storm in which

 Columbus Police Officers know that there will nearly always be no repercussions to them for

 violent acts.

         190.    With regard to all but one recent police killing (a shooting of a White woman by

 an African-American officer), the Columbus Division of Police did not issue significant

 discipline for any of the officers involved, and no criminal charges were filed against the

 officers.

         191.    For example, in April of 2017, one of the officers who shot Henry Green, Officer

 Zachary Rosen, was caught on videotape stomping on the head of a handcuffed and helpless

 African-American suspect who was lying on the sidewalk.



                                                41
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 42 of 147 PAGEID #: 6483




           192.   Despite the fact that Officer Rosen had plainly committed an act of felonious

 assault that could have killed or grievously injured the suspect, the Columbus City Attorney’s

 Office and Franklin County Prosecutor’s office declined to bring criminal charges against

 Officer Rosen solely because of the fact he was a police officer.

           193.   On June 14, 2017, then-Columbus Police Chief Kim Jacobs determined that an

 appropriate punishment for Officer Rosen stomping on the head of a helpless individual was a

 24-hour suspension and recommended this punishment to Columbus Public Safety Director Ned

 Pettus.

           194.   In July of 2017, Public Safety Director Pettus rejected the recommendation of

 Chief Jacobs and terminated Officer Rosen’s employment.

           195.   Infuriated that one of their members had been terminated for kicking a helpless

 African-American suspect in the head, the Columbus Fraternal Order of Police (“FOP”) Lodge

 No. 9 unanimously approved a no-confidence vote in Columbus Mayor Andrew Ginther, Public

 Safety Director Pettus, and then-City Council President Zach Klein.

           196.   In announcing the no-confidence vote, FOP President Jason Pappas stated: “We

 want to send the message that we’ve lost faith. It demonstrates to those individuals that we no

 longer have confidence in their ability to lead. Unless they make significant changes by funding

 us and staffing us and supporting our officers who are out there day in and day out, that we will

 not have confidence in their ability to lead us or this city.”

           197.   In March 2018, an arbitrator rescinded Safety Director Pettus’s termination and

 reinstated Officer Rosen to his patrol officer position with full back pay.

           198.   In May 2018, Defendant City paid a $30,000.00 settlement to the individual

 whose head Officer Rosen had stomped on.



                                                   42
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 43 of 147 PAGEID #: 6484




        199.    This settlement came from public tax dollars, not from Officer Rosen, and

 Defendant City provided free legal representation to Officer Rosen throughout the process.

        200.    To eliminate the pattern or practice of excessive use of force and retaliating for

 speech they hated by Defendant City Police Officers, structural reform, modified policies, and

 civilian monitoring should, in addition to other policies and practices that may be deemed

 necessary after further discovery of the facts, include:

                a.      Creation of a civilian review board empowered, funded, and staffed to

                receive complaints from individuals who believe they have been the victims of

                excessive use of force and/or retaliation for their speech; to investigate those

                complaints; and to recommend discipline which the Director of the Department of

                Public Safety must mete out absent clear and convincing evidence that the Board

                based the recommendation on inaccurate facts.

                b.      Prohibition of the use by Defendant City Division of Police and/or mutual

                aid law enforcement personnel cooperating with the Division of tear gas, rubber

                or wooden bullets, sonic cannons, bean bag rounds, smoke bombs, grenades, or

                cannisters, pepper spray, flashbang grenades, kettling, chokeholds, strangleholds,

                no-knock warrants, and pressure or weight on the neck, back, or hip of a prone

                suspect.

                c.      Maintenance of body and vehicle cameras in good working order and use

                of those cameras during any interaction with a civilian.

                d.      Prominent display of badge numbers and/or identity cards whenever a

                police officer interacts with the public.




                                                  43
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 44 of 147 PAGEID #: 6485




              e.     Recognition that individuals legitimating displaying “press,” “media,”

              “reporter,” “paramedic,” “medic,” “legal observer,” or similar words and/or

              symbols are permitted to be present in a position enabling them to observe and

              record at protests and/or to intervene to assist individuals who appear to have

              been injured and that all individuals, regardless of their occupation or non-violent

              activity, are permitted to record at protests or whenever an police officer interacts

              with the public.

              f.     Commitment to affirmative action in recruitment, selection, retention, and

              promotion to ensure that, at all ranks, minority officers have more than a token

              presence.

              g.     Training and adoption of policies on the use of batons, Tasers, firearms,

              and physical force that emphasize use of the least force necessary and then only

              after de-escalation and disengagement have been attempted, a clearly understood

              oral warning given, and a purpose other than punishing the target exists, with

              deadly force as the very last resort after other efforts to prevent serious bodily

              injury or death have been exhausted, and, unless imminent serious bodily injury

              or death is reasonably perceived, never to prevent flight or property damage, and

              expose how stereotyping, implicit bias, and racism affect an officer’s perception

              of an individual and the level of threat that individual poses.

              h.     Contracting with and/or employing unarmed intervention specialists

              required to be used in responding to calls involving intoxication, drug use or

              abuse, mental health crises, teenagers or children, vandalism, and/or the homeless.




                                                44
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 45 of 147 PAGEID #: 6486




              i.     Mandating that (i) any officer who witnesses what he or she believes in

              good faith to be an excessive use of force or retaliation must stop or attempt to

              stop another officer from that use of force or retaliation and report in detail within

              24 hours that conduct to both the Division Chief and the Internal Affairs Bureau,

              and explain what steps the officer took to intervene in use of force or retaliation;

              and that (ii) any officer who uses force must prepare and file with superiors an

              incident report within eight hours detailing the amount of force used, his or her

              perception of the justification for that force to be used, the known or suspected

              injury to the suspect, the witnesses to that use of force, and any recordings from

              body and vehicle cameras, cell telephones, and/or other surveillance cameras.

              j.     Inventory of Division equipment, assessing which equipment is more

              appropriate for use by the military during war than by police officers, and

              discarding such equipment.

              k.     Screening applicants to determine whether they have been suspected of

              using excessive force in employment, military, and/or social settings and either

              affirmatively ensure that the suspicion was unfounded or reject the applicant, and

              re-screen officers every three years for psychological fitness.

              l.     Documenting each suspected use of excessive force by an officer; placing

              a copy of the suspicion, investigation, and resolution in the officer’s file and

              preserving for ten years in a separate file the original or an electronic counterpart

              along with exhibits, drawings, recordings, and other evidence; making the entire

              file available to the Civilian Review Board and any prospective employer; and




                                                45
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 46 of 147 PAGEID #: 6487




              considering the entire file in making retention, assignment, and/or promotion

              decisions.

              m.     Engaging in focused deterrence of serious crime by analyzing the specific

              blocks in neighborhoods and known individuals who have engaged in criminal

              activity and can reasonably be anticipated to do so again and allocating

              enforcement priority and referrals for social services accordingly.

              n.     Scheduling meetings in predominantly minority neighborhoods to listen to

              civilian concerns; to acknowledge that past law enforcement practices, starting

              with the roots of modern policing in Southern States as slave patrols and later the

              enforcement of Jim Crow segregation, proceeding through acquiescence in

              lynching, racist mobs, and/or Ku Klux Klan activities, and culminating in the

              disproportionate focus on minorities in the war on drug use and abuse and related

              traffic stops, have created a rift which must be healed; and to discuss steps which

              might contribute to that healing.

              o.     Payment for individual officers to have professional liability insurance but

              then requiring an officer to pay any premium increase attributed to that officer’s

              improper use of force and/or retaliation and conditioning continued employment

              on being insured.

              p.     Appoint and pay for the employment of an independent monitor to oversee

              and ensure the successful implementation of the above steps.

       E.     Mistreatment of Plaintiff Tamara K. Alsaada




                                                  46
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 47 of 147 PAGEID #: 6488




        201.    On May 30, 2020, Ms. Alsaada, in her position as Organizing Director for the

 People’s Justice Project, showed up to a Black Lives Matter rally organized in front of the Ohio

 Statehouse with the goal of helping to lead the rally and to advocate for police reform.

        202.    Ms. Alsaada did not plan the event; however, given her role in the community she

 was looked at to help provide a voice for the event.

        203.    While Ms. Alsaada and other members of the People’s Justice Project were

 speaking on the microphone, protestors at the rally came to Ms. Alsaada and informed her that

 protestors were being arrested by Columbus Police Officers without justification.

        204.    Again, due to her role as a respected community organizer, even serving on

 Mayor Ginther’s Community Safety Advisory Commission, Ms. Alsaada and others walked over

 to the intersection of Broad and High to help resolve any pending conflicts.

        205.    Ms. Alsaada saw Deputy Chief Michael Woods standing near the intersection,

 who she knew from her time on the Mayor’s Community Safety Advisory Commission.

        206.    Ms. Alsaada noticed there were lines of police officers at the intersection on

 bicycles, on horseback, and in riot gear.

        207.    Ms. Alsaada asked Deputy Chief Woods who was being arrested, and he informed

 her that no one was being arrested.

        208.    Ms. Alsaada asked Deputy Chief Woods to have the officers clear a path so that

 she could walk through and continue to address the topic of arrestees, and he subsequently had

 the officers allow her through.

        209.    As Ms. Alsaada and others walked through the line of officers in order to continue

 peacefully discussing any arrestees, Columbus Police Officers without notice, without any




                                                 47
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 48 of 147 PAGEID #: 6489




 warning, and without any provocation, began to assault Ms. Alsaada and others with an

 onslaught of pepper spray.

         210.   Ms. Alsaada fell to the ground due to the assault and was unable to breathe or see.

         211.   Ms. Alsaada was carried to the corner of Broad and High where she was

 administered medical attention by volunteer medics.

         212.   Ms. Alsaada and numerous others suffered injuries and trauma due to the

 unprovoked assault by Columbus Police Officers.

         F.     Mistreatment of Plaintiff Mahir Ali

         213.   On May 30, 2020, Mr. Ali was peacefully protesting police brutality and racial

 injustice in Downtown Columbus, near the intersection of Cleveland Avenue and Broad Street.

         214.   As Mr. Ali was involved in the peaceful protest, Columbus Police Officers

 formed a line and began moving towards Mr. Ali and other protestors.

         215.   A Columbus Police Officer singled out and targeted Mr. Ali by approaching him

 and attempting to pepper spray him.

         216.   Mr. Ali was able to evade most of the pepper spray and, as he did, he yelled out,

 “Hands up! Don’t shoot!”, repeatedly in an attempt to avoid becoming the victim of any police

 brutality.

         217.   Mr. Ali then noticed one Columbus Police Officer, who appeared to be a

 supervisor or commanding officer, later identified as Defendant Lieutenant Lowell Rector

 (“Defendant Lt. Rector”), instruct another officer to shoot Mr. Ali.

         218.   That officer then aimed at Mr. Ali and shot him in the left leg with a rubber bullet.

         219.   After getting shot, Mr. Ali was able to gather himself and found a parked car that

 he then used to shield and protect him from the Columbus Police Officers who had targeted him.



                                                 48
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 49 of 147 PAGEID #: 6490




        220.     While hiding behind this parked car, Mr. Ali witnessed Columbus Police Officers

 shoot two other peaceful protestors, a male and a female, who happened to be riding bikes.

        221.    Mr. Ali continued to hide and protect himself while he witnessed Columbus

 Police Officers attack other protestors, as the uses of force, chemical agents, and less lethal

 munitions had been authorized and directed by Defendant Lt. Rector.

        222.    Mr. Ali was able to call his wife and, after approximately 15 minutes, Mr. Ali’s

 wife was able to locate and rescue him.

        223.    Mr. Ali then went home and attempted to treat his bruises and muscle aches.

        G.      Mistreatment of Plaintiff Mary Barczak

        224.    On May 30, 2020, Ms. Barczak went downtown to photograph the protests.

        225.    Between 6:30 and 7:00pm, Ms. Barczak was walking with a group of protestors

 near the intersection of East Broad and 5th Streets.

        226.    The streets were not closed to vehicular traffic, and protestors were in the street

 along with Columbus Police Officers.

        227.     Vehicles were becoming trapped by the crowd and officers in the street, and Ms.

 Barczak noticed that Columbus Police Officers nearby were not doing anything to direct traffic.

        228.    Ms. Barczak and another protestor alerted the crowd of protestors to the vehicles

 trying to get through and were successful in getting the protestors to move to the side in two

 groups to allow the vehicles to pass.

        229.    During this time, Ms. Barczak approached a group of Columbus Police Officers

 on bikes and asked them to direct traffic.

        230.    Ms. Barczak’s request was ignored by the officers, and she ended up being

 shoved by the bike officers up onto the sidewalk.



                                                 49
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 50 of 147 PAGEID #: 6491




          231.   While on the sidewalk, Ms. Barczak noticed a vehicle was again trapped in a

 crowd and had turned towards the officers; she attempted to tell the driver to “get out of here” as

 he was apparently confused and was turning directly behind the line of Columbus Police

 Officers.

          232.   Ms. Barczak witnessed Columbus Police Officers pull the driver out of the car to

 arrest him.

          233.   Ms. Barczak went over to the Columbus Police Officers to tell them that they

 needed to direct traffic and that the individual in the car was an innocent bystander who was

 merely confused because of the lack of traffic regulation, but when she approached them,

 Defendant Lieutenant Duane Mabry (“Defendant Lt. Mabry”) ordered Ms. Barczak to “get out of

 here.”

          234.   At this time, the officers already had the driver of the car in handcuffs and

 appeared to be finished arresting him as Ms. Barczak approached.

          235.   Ms. Barczak immediately turned the opposite direction of Defendant Lt. Mabry

 and the arrested individual to leave the area so as to comply with this order.

          236.   However, when Ms. Barczak turned and began walking to leave the area, her path

 was blocked by the officers’ bikes, as Defendant Lt. Mabry ordered she be arrested.

          237.   A bike officer used his bike to strike Ms. Barczak as she was attempting to leave

 the area.

          238.   She was then shoved by an officer at hip-level with his bike.

          239.   Yet another officer grabbed Ms. Barczak’s left arm from behind and used his leg

 to attempt to trip her and knock her to the ground.




                                                  50
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 51 of 147 PAGEID #: 6492




           240.   At the same time, another officer ran up behind Ms. Barczak and grabbed her by

 her shoulders.

           241.   After being shoved, grabbed, and tripped, Ms. Barczak started falling to the

 ground and put her arm out in an automatic effort to brace herself.

           242.   All three officers then forcefully pushed her down on the pavement, one keeping

 his palm on her face while he shoved her downwards.

           243.   Ms. Barczak landed back-first and hit the street pavement with such force that her

 head bounced off of the ground and her glasses were broken during the takedown.

           244.   While on the ground lying on her stomach, one of the bike officers began

 punching her in the face with a closed fist strike.

           245.   Another bike officer joined in punching Ms. Barczak in the face with a closed fist

 strike.

           246.   The two officers who punched Ms. Barczak in the face were later identified as

 Defendant Officers Shawn Dye and Gary Patterson, and the third arresting officer was identified

 as Defendant Sergeant Paul Szabo.

           247.   Ms. Barczak remained on the ground as it became evident that she was tangled up

 in her camera bag and photo strap, preventing her from being able to freely give her arms to the

 officers for cuffing purposes.

           248.   As such, Defendant Sergeant Szabo forcefully pulled back both of her thumbs to

 put zip ties on her wrists, dislocating her thumb in the process.

           249.   Defendant Officer Dye then grabbed Ms. Barczak by her hair, yanked her head

 back, and maced her point blank in the face with a Mark-9 chemical spray canister; at this point,

 Ms. Barczak was in zip tie cuffs on the ground.



                                                   51
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 52 of 147 PAGEID #: 6493




         250.       Ms. Barczak was then taken to a prisoner transport van while she repeatedly asked

 officers for her inhaler, as she has a serious lung condition that requires use of an inhaler; she

 also requested hospital transport.

         251.       Ms. Barczak was told by one of the officers, “if you get into the van and tell us

 your name, then we will give it to you.”

         252.       Eventually, after approximately fifteen to twenty minutes had elapsed since her

 repeated requests, she was provided with her inhaler, examined by EMTs at a secondary staging

 location, and transported to the Franklin County Jail, despite Ms. Barczak’s requests to be taken

 to the hospital.

         253.       Within thirty minutes of her arrest, Defendant Sergeant Caroline Castro

 (“Defendant Sgt. Castro”) conducted an ad hoc administrative investigation on the scene by

 interviewing Ms. Barczak and Defendant Officers Dye and Patterson; Defendant Sgt. Szabo; and

 including Defendant Sgt. Castro’s own witness statement where she noted that she interviewed

 Ms. Barczak immediately following her arrest.

         254.       During this investigation, Defendant Officers Dye, Patterson, and Defendant Sgt.

 Szabo knowingly made false statements about Ms. Barczak’s conduct leading up to and during

 her arrest.

         255.       Specifically, Defendant Sgt. Szabo falsely reported that Ms. Barczak “refused to

 comply with Lt. Mabry’s lawful order” when, in reality, Ms. Barczak immediately attempted to

 comply when her path was blocked by the bike officers.

         256.       Defendant Officers Dye and Patterson admitted to each striking Ms. Barczak in

 the head with a closed fist.




                                                    52
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 53 of 147 PAGEID #: 6494




        257.    Defendant Officer Dye further admitted to using his Mark-9 canister “near” Ms.

 Barczak’s face.

        258.    Based on the false statements given during the administrative investigation,

 Defendant Sgt. Castro found the Defendant Officers’ and Sergeant’s use of force against Ms.

 Barczak to be within Division policy on July 2, 2020.

        259.    While at the Jail, Ms. Barczak was examined by a nurse who opined that her

 thumb was likely broken and recommended Ms. Barczak be transported to the hospital.

        260.    Rather than transport Ms. Barczak to the hospital, she was taken to a holding cell

 and eventually released, where she had to walk to the hospital, as her cell phone was not among

 her returned items.

        261.    On the probable cause affidavit for her arrest, Defendant Officer Dye falsely

 reported that Ms. Barczak engaged in “disorderly conduct,” damaged personal and public

 property, blocked public streets, and assaulted him “by punching him in the left ear.”

        262.    Upon release from the Jail, Ms. Barczak received a summons charging her with

 “aggravated riot,” a felony of the fifth degree.

        263.    A true and accurate depiction of Ms. Barczak’s arrest on May 30, 2020 is

 reflected on the linked video (click this link to play).

        264.    Ms. Barczak thereafter took herself to the emergency room, was diagnosed with a

 thumb sprain, head injury, and post-concussion syndrome, and later learned that the tendons in

 her thumb were torn.

        265.    In addition to her dislocated thumb and its torn tendons, Ms. Barczak suffered

 from bruising, bleeding, scrapes and cuts to her face, arms, and legs as a proximate result of her




                                                    53
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 54 of 147 PAGEID #: 6495




 arrest and excessive force used on her by Defendant Officers Dye and Patterson and Defendant

 Sgt. Szabo.

        266.    Ms. Barczak’s charges were dismissed on June 3, 2020.

        267.    Ms. Barczak continues to suffer from the injury to her right thumb, which is her

 dominant hand, is currently receiving physical therapy and treatment for her diagnosis of Post-

 Traumatic Stress Disorder as a result of this incident.

        H.      Mistreatment of Plaintiff Demetrius Burke

        268.    On Wednesday, June 3, 2020, late at night, Mr. Burke was inside his apartment

 near the intersection of East Starr Avenue and North 9th Street when he heard sirens and a

 commotion outside.

        269.    Mr. Burke’s motorcycle was then parked in his apartment complex’s parking lot.

        270.    Because he was concerned that whatever was going on outside would cause

 damage to his motorcycle, Mr. Burke went outside to get his motorcycle and move it to a garage

 provided by his apartment complex.

        271.    When he reached his motorcycle, Mr. Burke observed police officers walking

 north on North 9th Street and decided to ask the officers what was going on.

        272.    Because he is an African-American male, Mr. Burke was concerned that the

 police would act violently towards him and so he turned on his cellphone camera and filmed as

 he approached the officers.

        273.    Mr. Burke was aware that the City of Columbus had imposed a 10:00 p.m. curfew

 on all residents in public areas and so he was careful to remain on his own property and not step

 into the street while approaching the Columbus Police Officers.




                                                  54
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 55 of 147 PAGEID #: 6496




        274.    Mr. Burke’s cellphone video clearly shows that he remained on the grass at all

 times and did not enter the street.

        275.    Below is a true and accurate copy of that video (double click to play or click

 20200603_003718.mp4).




        276.    When he was within speaking distance of the Columbus Police Officers, Mr.

 Burke asked, “What’s happening”?

        277.    An unknown male Columbus Police Officer approached Mr. Burke and answered,

 “I’m sure you know you’re out after curfew, right?”


                                               55
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 56 of 147 PAGEID #: 6497




        278.    Mr. Burke responded, “I live right here, I’m on my property.”

        279.    The unknown officer then said, “You’re standing on the street, come here.”

        280.    Mr. Burke protested that he was “right here, I’m on the grass.”

        281.    The unknown male officer then stated that “it doesn’t matter, you’re under arrest”

 and falsely told another officer, later identified as Defendant Officer Amber Rich, that Mr. Burke

 was standing in the street.

        282.    Defendant Officer Rich then used a zip tie to restrain Mr. Burke’s hands behind

 his back.

        283.    Defendant Officer Rich then swore to and signed a probable cause affidavit for

 Mr. Burke’s arrest, knowing its contents were false and that his arrest lacked probable cause.

        284.    Defendant Officer Kenneth Kirby then signed and notarized the probable cause

 affidavit to cause criminal charges to be filed against Mr. Burke, knowing its contents were false

 and that his arrest lacked probable cause.

        285.    Mr. Burke was then transported to a nearby fire station being used to process

 individuals who had been arrested during the George Floyd protests.

        286.    From the fire station, Mr. Burke was taken to the Jackson Pike Correctional

 Center, where he was placed in a cell with other arrested individuals.

        287.    In the cell where Mr. Burke was detained, there were many individuals who had

 been arrested for issues not related to the protest, including felonies and violent crimes.

        288.    During his time in the cell, Mr. Burke witnessed an intensely violent fight, which

 was terrifying and put him at risk of physical harm.

        289.    Mr. Burke remained in the cell until early afternoon when his friend posted bail

 for him.



                                                  56
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 57 of 147 PAGEID #: 6498




           290.   On Tuesday, June 9, 2020, Mr. Burke’s curfew violation charges were dismissed

 as part of the blanket dismissal of curfew violations.

           I.     Mistreatment of Plaintiff Bernadette Calvey

           291.   On May 30, 2020, Ms. Calvey was in the Short North area, accompanied by a

 roommate.

           292.   Although Ms. Calvey had not intended to participate in a protest, she and her

 roommate were walking in the vicinity of First or Second Avenue and High Street when they

 heard protestors nearby.

           293.   They walked in the direction of the protests to see what was going on and

 potentially join the protest since they agreed with the message against police brutality and

 racism.

           294.   Ms. Calvey was aware that there had been a curfew imposed that evening, but it

 was approximately 9:00 p.m., she was not far from her residence, and the curfew would not start

 for another hour.

           295.   As Ms. Calvey approached the protest, it appeared peaceful, though Columbus

 Police Officers were massed in the street approximately 50 feet away from where she was

 standing.

           296.   The Columbus Police Officers were shouting at the protestors and began firing

 projectiles at them at close range.

           297.   Within moments of approaching the protest, Ms. Calvey was struck in the face by

 a projectile that, upon information and belief, was a wooden bullet.

           298.   The wooden bullet split open her chin and caused excruciating pain.




                                                  57
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 58 of 147 PAGEID #: 6499




        299.    The round that hit Ms. Calvey in the face had been directly fired at her with the

 intention of hitting her and had not been “skip-fired” as a “knee-knocker” off the ground.

        300.    A true and accurate picture of her injury the morning after is below:




                                                 58
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 59 of 147 PAGEID #: 6500




        301.   Ms. Calvey and her roommate fled down a side alley, where she received water

 and bandages from a group of protestors.



                                             59
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 60 of 147 PAGEID #: 6501




        302.    Ms. Calvey was forced to miss two days of work due to her facial injury and

 remained unable to chew solid food for approximately a week due to the pain in her jaw.

        303.    The projectile wound has created a prominent scar on Ms. Calvey’s chin, which

 appears to be permanent.

        J.      Mistreatment of Plaintiff Stephanie Carlock

        304.    In the late afternoon of Saturday, May 30, 2020, near the Statehouse, around

 Broad and High Streets, Ms. Carlock joined friends who were protesting against police brutality

 and racism.

        305.    When Ms. Carlock arrived at the protest, non-emergency traffic had been

 rerouted, and she and others were standing stationary in the crosswalk across High Street.

        306.    Many Columbus Police Officers were there dressed in riot gear, but no

 announcements were made and no orders were given.

        307.    While Ms. Carlock was standing stationary in the crosswalk, a Columbus Police

 Officer in riot gear sprayed her in the face with pepper spray at close range with no provocation,

 causing Ms. Carlock intense pain and affecting her vision.

        308.    Columbus Police Officers began pushing the crowd of people in which Ms.

 Carlock was standing with their riot shields and telling them to leave.

        309.    A van rolled up and many Columbus Police Officers or Franklin County Sheriff’s

 Office Deputies left the van and began firing projectiles at the crowd.

        310.    Ms. Carlock and her companions then moved to the Statehouse lawn, but mounted

 Columbus Police Officers approached and used their horses to push the crowd out of the

 Statehouse area.




                                                 60
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 61 of 147 PAGEID #: 6502




        311.     Ms. Carlock moved onto Broad Street and began walking east, with mounted

 Columbus Police Officers following the crowd and using their horses to push it further down

 Broad Street.

        312.     Ms. Carlock and her companions reached the intersection of Broad Street and

 Fifth Street and were standing on the sidewalk, next to the plaque recognizing the site of the first

 Wendy’s restaurant.

        313.     Columbus Police Officers were still pushing the crowd, and Ms. Carlock and

 others were asking them where they wanted the protestors to go.

        314.     Instead of answering and directing the crowd, the mounted Columbus Police

 Officers rode their horses onto the sidewalk and began pushing their horses into the crowd.

        315.     Ms. Carlock was struck by the legs of horses purposely being ridden into her and

 other protestors.

        316.     Ms. Carlock and others in the crowd continued to walk to the next corner, at

 which point they were confronted by Columbus Police Officers on bicycles.

        317.     These officers cornered the crowd against a building, on the sidewalk, and

 deployed tear gas, causing Ms. Carlock to choke and cough and have difficulty breathing.

        318.     Ms. Carlock and others asked the officers why they were tear-gassing a peaceful

 crowd on a sidewalk, and, instead of answering, the officers laughed while the protestors choked

 on the gas.

        319.     Ms. Carlock fled and rejoined protestors in another area.

        320.     The following evening, Sunday, May 31, at around 8 p.m., Ms. Carlock and a

 friend went to the Short North area of Columbus, walking down High Street toward downtown,

 on the sidewalk, seeking to join another protest against police brutality and racism.



                                                 61
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 62 of 147 PAGEID #: 6503




          321.   Ms. Carlock was aware there was a curfew of 10:00 p.m. that evening, but it was

 still 40 minutes before curfew (approximately 9:20 p.m.), when the group she was in approached

 the intersection of High Street and Spring Street.

          322.   Ms. Carlock and the protestors she had joined were peaceful, walking on the

 public sidewalk, and not disobeying any orders from law enforcement.

          323.   As Ms. Carlock neared Spring Street, a black van pulled up and Columbus Police

 Officers in riot gear jumped out.

          324.   Without warning, the officers began shooting projectiles and tear gas at the

 crowd.

          325.   Ms. Carlock was once again exposed to tear gas, affecting her breathing and

 causing her to choke and cough.

          K.     Mistreatment of Plaintiff S.L.C.

          326.   On May 30, 2020, S.L.C. traveled from Hamilton County, with his uncle, Plaintiff

 J. Horn, to downtown Columbus, Ohio, where they met his cousin, Plaintiff K. Horn, and his

 cousin’s girlfriend.

          327.   Prior to traveling to Columbus, Mr. C. had created hand-drawn signs with “Black

 Lives Matter” and the names of some of the victims of police brutality.

          328.   Mr. C. was intending to protest peacefully by holding his hand-drawn signs.

          329.   Mr. C. and his family joined a group of peaceful protestors.

          330.   After being there less than 15 minutes, Mr. C. witnessed Columbus Police

 Officers throw tear gas canisters at another group of peaceful protestors, and he and Plaintiff K.

 Horn went over to help the protestors who had been tear-gassed.




                                                 62
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 63 of 147 PAGEID #: 6504




        331.    They moved the injured protestors to a different location because Columbus

 Police Officers were throwing tear-gas canisters all around the area.

        332.    In the commotion of helping the other injured protestors, Mr. C. got disconnected

 from his family and then joined another group of protestors who were walking and carrying signs

 peacefully.

        333.    While in the middle of this group of protestors, Columbus Police Officers threw

 four canisters of tear gas into Mr. C.’s group.

        334.    The tear gas reached Mr. C.’s eyes, causing a severe burning sensation.

        335.    There was no one there to offer medical assistance, so Mr. C. ran from the area

 where he was struck with tear gas, sat down on a sidewalk, and applied water to his eyes until the

 pain subsided slightly.

        336.    Mr. C. was able to reconnect with his family and decided to continue his peaceful

 protest with his cousin.

        337.    Mr. C. witnessed Plaintiff K. Horn get struck in the leg with a wooden bullet

 while trying to run from tear gas in the area.

        338.    Mr. C. observed Plaintiff K. Horn during this entire period, and Plaintiff K. Horn

 did not act violently or aggressively in any way before being struck.

        339.    Mr. C. and his uncle, Plaintiff J. Horn, returned home to Hamilton County the

 evening of May 30, 2020, and did not return again for any protests.

        L.      Mistreatment of Plaintiff Keith Duerk

        340.    On May 30, 2020, Mr. Duerk decided to go downtown to join protestors at the

 intersection of Broad and High Streets.




                                                   63
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 64 of 147 PAGEID #: 6505




        341.     Mr. Duerk brought his thirty-pound d’jembe drum with him to play music in

 support of the protests.

        342.     He arrived at the intersection of Broad and High around 4:30 p.m. and sat with his

 drum on a bench on the east side of Broad Street directly outside of the Statehouse and began

 playing.

        343.     Many protestors were in the street, facing Division Officers, lined along the

 intersection.

        344.     Mr. Duerk was approximately fifty yards from the crowd of protestors and

 officers in the street; he was close to the Statehouse grounds, remaining on the bench.

        345.     During this time, Mr. Duerk witnessed Division Officers use crowd control

 devices to disperse the crowd, including pepper spray, tear gas canisters, and gas grenades.

        346.     Each time the police used a particular crowd control device, it made a loud

 booming sound.

        347.     Mr. Duerk responded to the booming sounds of the crowd control devices by

 increasing the volume by which he played his drum, remaining seated on the bench away from

 the crowd.

        348.     There were a few protestors near Mr. Duerk on the sidewalk, but the majority of

 protestors were in the street.

        349.     After approximately twenty minutes of playing his drum, around 5:00 p.m., Mr.

 Duerk was struck in the face with a wooden bullet while playing loudly in response to police

 crowd control devices.

        350.     The wooden bullet came from in front of him, towards his left side, and struck

 him on his left cheek, immediately under his eye.



                                                 64
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 65 of 147 PAGEID #: 6506




         351.    When Mr. Duerk was hit with the wooden bullet, he was struck at such a velocity

 that his entire head rocked back and he experienced a ringing sensation throughout his head.

         352.    Upon being struck, Mr. Duerk ran away from the area to put his drum away in his

 car because he no longer felt safe having it out and believed the police targeted him for making

 too much noise.

         353.    Mr. Duerk then returned to protest but remained at a far distance from the crowd

 and any officers.

         354.    The wooden bullet, shot by an unknown Division Officer, caused Mr. Duerk’s

 face to swell and left a bruise immediately under his left eye and cheek area.

         M.      Mistreatment of Jennifer Eidemiller

         355.    On May 30, 2020, in the early evening, Ms. Eidemiller, who resides near where

 protests were taking place in downtown Columbus, decided to join the peaceful protests against

 police brutality.

         356.    Ms. Eidemiller had been protesting with others for around ten minutes when she

 found herself on Third Street.

         357.    Ms. Eidemiller began to cross the street legally by remaining in the crosswalk.

         358.    When Ms. Eidemiller reached the sidewalk, though, she and a group of other

 peaceful protestors were pepper-sprayed at point-blank range.

         359.    Ms. Eidemiller’s vision was temporarily impaired, and the pain in her eyes was

 terrible.

         360.    The Columbus Police Officer who sprayed Ms. Eidemiller sprayed everyone in

 the area collectively and indiscriminately.

         361.    Ms. Eidemiller also witnessed officers on horseback attacking peaceful protestors.


                                                 65
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 66 of 147 PAGEID #: 6507




          362.   Ms. Eidemiller was taken by medics who immediately provided care for her at the

 scene.

          363.   After being treated by the medics and given instructions on how to self-treat her

 injuries, Ms. Eidemiller went home and followed those instructions in order to cope with the

 effects of the chemical spray on her body.

          364.   The next morning, May 31, 2020, Ms. Eidemiller returned to downtown

 Columbus, along with two friends, in order to continue to peacefully protest police brutality.

          365.   As they approached the scene of protests already taking place, they noticed a

 group of protestors and organizers in the intersection of Broad and High Streets, near the east

 side of the intersection.

          366.   Ms. Eidemiller proceeded to lock arms with them and chant out calls for justice.

          367.   Protestors stood there peacefully for approximately 30 minutes.

          368.   Columbus Police Officers then announced that they would begin using chemical

 weapons if protestors did not leave the area.

          369.   As the protestors were attempting to disperse, Columbus Police Officers used

 various chemical weapons.

          370.   Ms. Eidemiller was pepper-sprayed three or four times at close range by a

 Columbus Police Officer.

          371.   Medics again treated Ms. Eidemiller at the scene and instructed her on how she

 could deal with the pain, impaired vision, and headache from the chemical spray once she got

 home.

          N.     Mistreatment of Plaintiff Andrew Fahmy




                                                 66
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 67 of 147 PAGEID #: 6508




         372.    On June 1, 2020, Mr. Fahmy and a friend went to downtown Columbus to

 participate in the protests.

         373.    They arrived at the Statehouse at 7:00 p.m. and then participated in a march north

 on High Street along with several thousand other protestors.

         374.    Eventually, at approximately 10:20 p.m., the march reached the intersection of

 Lane Avenue and High Street just north of The Ohio State University.

         375.    By the time the march had reached Lane Avenue, the number of marchers had

 dwindled considerably and the march seemed to be coming to an end.

         376.    As the marchers approached Lane Avenue on High Street, Columbus Police

 Officers wearing riot gear approached the marchers from the south.

         378.    When the Columbus Police Officers were within approximately 15 feet of the

 remaining marchers, they began spraying pepper spray.

         379.    The use of pepper spray, chemical agents, and less-lethal munitions against

 nonviolent protestors at Lane and High was authorized and directed by Defendant Lieutenant

 Lawrence Yates.

         380.    The pepper spraying caused the remaining marchers to run in all directions.

         381.    Mr. Fahmy retreated east on Lane Avenue along with many other marchers.

         382.    The Columbus Police Officers then formed a line across Lane Avenue

 approximately 200 feet east of High Street facing east.

         383.    Mr. Fahmy and other protestors got out their phones and began filming the

 Columbus Police Officers, who were approximately 20 feet away.

         384.    None of the protestors were behaving violently or throwing anything at the

 Columbus Police Officers.



                                                 67
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 68 of 147 PAGEID #: 6509




         385.   Mr. Fahmy then observed the Columbus Police Officers preparing to fire tear gas

 canisters.

         386.   Before Mr. Fahmy could move out of the way, the Columbus Police Officers shot

 tear gas canisters directly into the crowd.

         387.   Mr. Fahmy was hit in the leg with a canister, which fractured his fibula, causing

 severe pain, and requiring treatment.

         388.   True and accurate pictures of his injuries, including an x-ray of the fracture, are

 shown below.




                                                68
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 69 of 147 PAGEID #: 6510




                                         69
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 70 of 147 PAGEID #: 6511




                                         70
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 71 of 147 PAGEID #: 6512




         O.      Mistreatment of Plaintiff Talon Garth

         389.    On May 31, 2020, Mr. Garth attended a downtown protest of police abuse.

         390.    In the early evening, along with hundreds of other protestors, Mr. Garth was

 standing in the street at the intersection of Broad and High Streets.

         391.    That intersection and several blocks had long been closed that evening to

 vehicular traffic.

         392.    While Mr. Garth was standing at the intersection, a Columbus Division of Police

 Armored Vehicle with the word acronym SWAT painted on the side pulled into the intersection

 and stopped.

         393.    After the armored SWAT vehicle stopped, a team of officers disembarked from it.

         394.    The SWAT officers began to tell the crowd standing at Broad and High Street to

 move.

         395.    Prior to the arrival of the SWAT officers, the protest at Broad and High had been

 peaceful, with no violence or attacks on property.

         396.    Prior to the arrival of the SWAT officers, protestors at Broad and High had

 maintained a good relationship with Ohio Highway Patrol Officers stationed at the Statehouse.

         397.    Because there was no vehicular traffic on Broad or High Streets, there was no

 reason for the protestors to be removed from the streets.

         398.    After being told to move, Mr. Garth and more than 100 other protestors close to

 the SWAT officers sat down on the street in an act of passive resistance.

         399.    Mr. Garth was then approximately ten feet away from the SWAT Officers.

         400.    At this point, a few individuals in the back of the huge crowd, who were not

 among those sitting close to the SWAT officers, threw several water bottles at them.



                                                  71
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 72 of 147 PAGEID #: 6513




         401.     It was obvious that the bottles had not been thrown by Mr. Garth or any of the

 protestors sitting in front of the SWAT officers.

         402.     Nevertheless, the SWAT Officers immediately took deliberate aim and began

 firing wooden bullets directly into the peaceful seated protestors who were sitting directly in

 front of them.

         403.     The use of wooden bullets against non-violent protestors was authorized and

 directed by Defendants Sergeant Scott Bray and Sergeant Brian Bruce.

         404.     The wooden bullets were around the size of pill bottles.

         405.     Mr. Garth was struck by a total of ten wooden bullets, one on each knee, four on

 his right leg, one on his right thigh, one in the arm, and one in the back of his head.

         406.     A wooden bullet also struck Mr. Garth in the foot, fracturing his fourth metatarsal

 bone.

         407.     True and accurate pictures of his leg and foot injuries are below.




                                                   72
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 73 of 147 PAGEID #: 6514




                                         73
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 74 of 147 PAGEID #: 6515




        408.    Mr. Garth had to seek medical attention for his fractured foot and has been

 required to wear a walking boot while it heals.




                                                   74
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 75 of 147 PAGEID #: 6516




        409.    In addition to breaking his foot, the wooden bullet caused severe lacerations to his

 shins and other parts of his body, many of which are likely to cause permanent scarring.

        410.    As a proximate result of his injuries, Mr. Garth has been unable to work since the

 incident and has suffered significant lost income.

        P.      Mistreatment of Plaintiff Holly Hahn

        411.    At approximately 7:30 p.m. on May 30, 2020, Ms. Hahn traveled west from

 Italian Village towards the protest that was taking place at the intersection of High Street and the

 I-670 cap.

        412.    Ms. Hahn’s intention that day was to videotape the interactions of protestors with

 the police.

        413.    Around 8:00 p.m., Ms. Hahn arrived at the intersection of High and Russell

 Streets just as protestors there were being pushed north by Franklin County Sheriff’s Deputies in

 SWAT uniforms.

        414.    Ms. Hahn stood on the sidewalk at the southeast side of the intersection and began

 filming the protestors who were backing up High Street.

        415.    Shortly after Ms. Hahn began filming, SWAT Officers executed their surrounding

 maneuver on Russell Street.

        416.    Ms. Hahn did not hear any order to leave the area.

        417.    In reviewing the videotape recording she made, Ms. Hahn heard that order;

 however, the noise and chaos where she was standing rendered it inaudible to her at the time.

        418.    Ms. Hahn was tackled to the ground, maced directly in the face at close range, and

 handcuffed.




                                                 75
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 76 of 147 PAGEID #: 6517




           419.   While Ms. Hahn was handcuffed and blinded on the street, a Columbus Police

 Officer approached her, told her to look at him, and then stated, “You should be ashamed of

 yourself. You shouldn’t be here, you should be at home making cookies.”

           420.   Ms. Hahn was placed in a police wagon for several hours, where her hands were

 handcuffed behind her back, she was not given water, mace remained on her face, and Columbus

 Police Officers then transported her to an emergency room where she was examined for a

 concussion, treated for chemical burns, had her face cleansed and took a shower, and given a CT

 scan.

           421.   Ms. Hahn was given a citation for a minor misdemeanor count of failing to

 disperse by Officer Michael Laird, stating that on the 30th day of May, Ms. Hahn knowingly

 failed to comply with the order of a law enforcement officer or public official to disperse from

 the scene of a riot and defining riot as five or more persons participating in a course of disorderly

 conduct, specifically throwing rocks and bricks at police officers and interfering with another’s

 arrest.

           422.   On June 23, 2020, the charge against Ms. Hahn was dismissed.

           423.   Previously, on May 28, 2020, Ms. Hahn had gone to the protest taking place near

 the intersection of Broad and High Streets, arriving around 8:30 p.m.

           424.   Ms. Hahn’s intent in attending the protest was to video the interactions of the

 protestors and the police, and she paid special attention to individuals who seemed to be in

 agitated conversations with police officers.

           425.   Ms. Hahn found herself towards the front of the protest near a police line and

 filming an African-American female who was being vocally aggressive to a police officer.




                                                  76
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 77 of 147 PAGEID #: 6518




            426.   While Ms. Hahn was filming, something happened to her right that caught her

 attention, and she saw a group of Columbus Police Officers quickly move towards the protestors.

            427.   One Columbus Police Officer knocked her cellphone out of Ms. Hahn’s hand.

            428.   Nearly simultaneously, another Columbus Police Officer then pepper-sprayed Ms.

 Hahn in the left side of her face, blinding her in one eye.

            429.   Columbus Police Officers then grabbed Ms. Hahn by her ponytail and wrist and

 began to take her to the ground.

            430.   As Ms. Hahn was going down, out of her right eye she observed a Columbus

 Police Officer stomping on her phone.

            431.   While Ms. Hahn was being taken down, the Columbus Police Officer who had her

 wrist began screaming at her to “turn it.”

            432.   Because of a prior medical issue, Ms. Hahn’s wrist bones are fused, and she is

 unable to turn the wrist; however, she was able to partially use the wrist to break her fall.

            433.   When Ms. Hahn landed on the ground, her fused wrist was partially under her

 body and a Columbus Police Officer was trying to pull it from under her and yelling at her to

 turn it.

            434.   Ms. Hahn attempted to tell the Columbus Police Officer that she could not turn

 the wrist because it was fused.

            435.   The Columbus Police Officer then grabbed Ms. Hahn by the ponytail, used it as a

 handle to slam her face on the ground, and then handcuffed her.

            436.   After being handcuffed, Ms. Hahn was placed in the back of a police car for three

 hours.




                                                   77
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 78 of 147 PAGEID #: 6519




            437.   Ms. Hahn was then released and told that she would be receiving an “indictment”

 in the mail.

            438.   Ms. Hahn was never charged with any crime as a result of the events of the

 evening of May 28, 2020.

            439.   The pepper spray continued to irritate her eye and the she suffered pain, bruises,

 and headaches from the physical force used by Columbus Police Officers.

            Q.     Mistreatment of Plaintiff Bryan Hazlett

            440.   On May 30, 2020, Mr. Hazlett and a friend decided to attend a downtown protest

 that was occurring near the I-670 Cap over High Street by the intersection of Goodale and High

 Streets.

            441.   At approximately 6:30 p.m., Mr. Hazlett and his friend arrived in the Short North

 and parked near the intersection of High Street and First Avenue.

            442.   Before heading south to join the protest, Mr. Hazlett and his friend spent time

 locating another friend who was meeting up with them.

            443.   After locating the other friend, Mr. Hazlett and his group began walking towards

 the protest on High Street, which was taking place near the intersection of West Poplar Avenue

 and High Street, arriving around 8:00 p.m.

            444.   Upon Mr. Hazlett’s arrival, he observed approximately 20 Franklin County

 Sheriff’s Deputies forming a line across High Street, took a picture of the line of officers, and a

 true and accurate copy of that picture is below.




                                                    78
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 79 of 147 PAGEID #: 6520




         445.    After arriving at the protest, Mr. Hazlett held a sign and participated in chants.

         446.    Shortly after his arrival, Franklin County Sheriff’s Deputies played a recording

 telling protestors to leave.

         447.    Mr. Hazlett took the recording to mean that protestors should get off the street and

 onto the sidewalk, and he retreated to the sidewalk on the south side of the street. .

         448.    Unbeknownst to Mr. Hazlett, the Franklin County Sheriff’s Deputies forming the

 line were SWAT officers assisted by Columbus Police Officers.

         449.    The SWAT officers were on the scene as part of planned maneuver to surround,

 attack, and arrest the protestors on High Street.

         450.    As part of the SWAT team’s plan, coordinated in advance with Columbus Police

 Division SWAT and officers, the SWAT officers stationed at the I-670 Cap were to advance



                                                     79
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 80 of 147 PAGEID #: 6521




 north on High Street, driving the protestors north by showering them with glass from broken

 windows, directly shooting them with wooden bullets, and spraying them with tear gas and

 pepper spray.

         451.    While the SWAT officers were driving the protestors north on High Street, a large

 number of other SWAT officers were to take up positions east and west of High Street on

 Russell Street, and, when the protestors on High Street were driven close to Russell Street, the

 SWAT officers were to come running out on High Street and take the protestors from the rear.

         452.    As part of the plan, it was decided in advance that all of the individuals trapped in

 the street were to be targeted by wooden bullets, violently tackled to the ground, and pepper-

 sprayed directly in the face, regardless of whether they resisted arrest or posed any danger to the

 SWAT officers.

         453.    This plan was not made in the heat of the battle or a split-second decision but was

 calmly created ahead of time.

         454.    The Deputies and Officers concocted a pretext for this plan, telling the media that

 an officer-in-distress call came from protestors allegedly throwing water bottles and rocks at

 them.

         455.    The officer-in-distress call had actually been made around 6:30 p.m., two hours

 prior to the actions of the SWAT team.

         456.    Defendants determined in advance that they would make no distinction between

 individuals throwing objects at Columbus Police Officers or mutual-aid law enforcement

 personnel and those engaged in peaceful protesting, videotaping the events, serving as medics or

 reporters, and/or residing in the neighborhood.




                                                   80
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 81 of 147 PAGEID #: 6522




         457.    Franklin County Sheriff’s Office Sergeant Ray DeBolt, whose officers were also

 involved in the surrounding operation, admitted that he had no idea whether the people

 surrounded on the street were protestors or rioters: “I can’t tell who’s a protester and who’s a

 rioter at that point.”

         458.    Instead of making an effort to determine which individuals had actually engaged

 in violence towards the police, Defendants decided in advance to inflict group punishment, with

 all individuals present on the street being shot with wooden bullets, violently tackled, and

 pepper-sprayed at close range.

         459.    By May 30, 2020, Defendants had seen videos of Columbus Police Officers

 engaging in unnecessary violence against protestors, including the assault of a United States

 Congresswoman; were aware that the Officers were undertrained and incapable of engaging in

 constitutional crowd control; and took no remedial steps, including reconsidering the weaponry

 used by the Columbus Police Officers and mutual aid law enforcement personnel cooperating

 with them.

         460.    Further, Defendants knew by then that some of Columbus Police Officers and

 mutual aid law enforcement personnel cooperating with them were incapable of keeping their

 cool during demonstrations and were prone to violence.

         461.    Nevertheless, such officers were placed in a position where they would be directly

 interacting with protestors.

         462.    Defendants also then knew that Columbus Police Officers were routinely

 disregarding the requirement that wooden bullets be skip-fired and instead were directly firing

 them at protestors.




                                                 81
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 82 of 147 PAGEID #: 6523




        463.    Despite that knowledge, Defendants continued to equip Columbus Police Officers

 with wooden bullet launchers knowing they would be misused.

        464.    After Mr. Hazlett had retreated, he observed that SWAT Officers opened fire with

 wooden bullets at the second-floor windows of buildings along High Street, shattering the

 windows and causing glass to rain down on Mr. Hazlett and other protestors standing on the

 sidewalk.

        465.    The SWAT Officers intended to not only inflict pain on the protestors but also to

 cause property damage which could be blamed on the protestors and then justify additional use

 of violence.

        466.    In order to avoid the falling glass, Mr. Hazlett walked to the curb of the sidewalk.

        467.    Columbus Police Officers or mutual-aid law enforcement personnel were then

 marching up the street direct-firing wooden bullets at any protestors they saw, and protestors in

 the street were being pushed towards Russell Street.

        468.    Approximately ten of the protestors had been in the middle of the street with

 sheets of plywood in front of them to block flying wooden bullets.

        469.    As Columbus Police Officers or mutual-aid law enforcement personnel marched

 toward them, the protestors picked up their sheets of plywood and began walking backwards

 north on High Street while using the plywood to block flying wooden bullets.

        470.    Mr. Hazlett realized as the protestors were being herded towards Russell Street

 that serious danger lurked, and he began to look around for his friend, a younger female, to tell

 her that they needed to get out of there right away.

        471.    When Mr. Hazlett located his friend, she was one of the protestors walking

 backwards with the sheets of plywood.



                                                  82
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 83 of 147 PAGEID #: 6524




           472.   Mr. Hazlett then stepped off the sidewalk into the street to get his friend and drag

 her out of the situation.

           473.   As soon as Mr. Hazlett left the sidewalk, he was hit in the shin by a wooden

 bullet.

           474.   Mr. Hazlett continued into the street, ran up to his friend, and yelled, “We need to

 get the fuck out of here.”

           475.   Just as Mr. Hazlett was entering the street, cruisers driven by Columbus Police

 Officers or mutual-aid law enforcement personnel increased their rate of speed and drove

 directly toward the group of protestors walking backward, only veering off to the side at the last

 second.

           476.   Thinking that they were about to be hit by the cars, the protestors immediately

 dropped the sheets of plywood and ran north.

           477.   At just this moment, SWAT Officers hiding on both sides of Russell Street ran

 onto High Street and attacked both the protestors running from the street and individuals who

 were on the sidewalk or trying to cross High Street at the crosswalk.

           478.   Implementing their prearranged plan for group punishment, Columbus Police

 Officers and/or mutual-aid law enforcement personnel methodically pepper-sprayed fleeing

 protestors in the face at close range and, while the protestors could not see, other Officers

 violently tackled the protestors to the ground.

           479.   To inflict pain and teach the protestors a lesson, SWAT Officers even pepper-

 sprayed protestors while they were helplessly restrained on the ground.

           480.   One particularly excited SWAT Officer launched himself like a bowling ball into

 a group of individuals crossing High Street, knocking at least three of them to the ground.



                                                   83
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 84 of 147 PAGEID #: 6525




        481.   Along with the rest of the protestors in the middle of the street, Mr. Hazlett ran

 from the onrushing police cars.

        482.   As can be seen in the below videos (double click to play or click the links), which

 truly and accurately reflect the events, before he had taken more than a couple of steps Mr.

 Hazlett was pepper-sprayed in the face at point-blank range by an officer as Mr. Hazlett raised

 his hand in the air. https://www.dropbox.com/s/nr6t9y2ph8yydv7/IMG_0113.mov?dl=0 and

 https://www.dropbox.com/s/u954qu086ecsn9m/06-05-

 2020%20officers%20tackling%20protesters%20in%20the%20Short%20North.mp4?dl=0.




                                               84
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 85 of 147 PAGEID #: 6526




                                         85
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 86 of 147 PAGEID #: 6527




        483.    After he was hit by the pepper spray, Mr. Hazlett was completely blinded,

 staggered forward several steps, and then began to pull up.

        484.    As the officers from Russell Street ran out to arrest protestors, one officer, later

 identified as Defendant Columbus Police Officer Michael Eschenburg, Badge Number 2734,

 hung back awaiting the opportunity to violently attack a protestor.

        485.    Defendant Eschenburg harbored animosity and anger towards what the protestors

 stood for and wanted to impress other Columbus Police Officers with his body-slamming a

 protestor.

        486.    As is reflected on the video, Defendant Eschenburg waited to target a protestor

 who had been sprayed in the face with pepper spray and blinded.

        487.    As Mr. Hazlett stumbled after being pepper sprayed, Defendant Eschenburg

 observed that Mr. Hazlett had been sprayed in the face with pepper spray and was now a helpless

 target, and he then lined up Mr. Hazlett for a body slam.




                                                 86
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 87 of 147 PAGEID #: 6528




          488.    As can be seen in the video, Defendant Eschenburg never attempted a tackle or an

 arm-bar takedown; instead, he kept himself aligned with Mr. Hazlett’s front.

          489.    Defendant Eshenburg is a large, muscular man who was fully dressed in

 protective tactical gear and equipped with both lethal and less-than-lethal weaponry.

          490.    Defendant Eschenburg had been trained in numerous forms of physical combat.

          491.    Defendant Eschenburg was among 50 or more SWAT Officers, all as fully

 dressed, armed, and trained as he was.

          492.    Mr. Hazlett is considerably smaller than Defendant Eschenburg; was wearing a t-

 shirt, shorts, and tennis shoes; had no combat training; and was completely blinded by pepper

 spray.

          493.    As can be seen in the video, after Defendant Eschenburg had lined Mr. Hazlett up,

 he charged towards him, making no effort to tackle Mr. Hazlett or take him to the ground, and,

 instead, bent down to hit Mr. Hazlett in his midsection.

          494.    After hitting Mr. Hazlett in the midsection, Defendant Eschenburg physically

 picked Mr. Hazlett up in the air and then jumped forward, throwing Mr. Hazlett on his back with

 Defendant Eschenburg’s full weight on him.

          495.    As Defendant Eschenburg had planned, Mr. Hazlett’s primary point of contact

 with the pavement was his back and neck area, and that maneuver easily could have caused a

 broken neck and permanent paralysis.

          496.    After being pepper-sprayed and slammed to the ground, Mr. Hazlett was

 completely disoriented, and he curled up in the fetal position on the pavement.

          497.    Several Columbus Police Officers then converged on Mr. Hazlett as he was lying

 in the street.



                                                  87
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 88 of 147 PAGEID #: 6529




        498.    In response to Columbus Police Officers yelling at Mr. Hazlett to give them his

 arm, he told them that his arm was injured and that he was blinded.

        499.    One Columbus Police Officer then kicked or kneed him in the back, and another

 sprayed him in the face with pepper spray at point blank range.

        500.    Mr. Hazlett’s hands were then placed in handcuffs and taken to the curb.

        501.    Columbus Police Officers took Mr. Hazlett to a makeshift police station where he

 remained for six hours and was then transported to the Franklin County Jail at Jackson Pike.

        502.    Mr. Hazlett was bleeding, injured, and still covered with pepper spray, and the jail

 staff at Jackson Pike refused to admit him.

        503.    After the jail refused to accept Mr. Hazlett, he was taken back to downtown

 Columbus where he was given a citation for a fourth-degree misdemeanor count of failing to

 disperse and dropped off on the street.

        504.    In a great deal of pain from his leg injury, Mr. Hazlett limped through downtown

 up to the Short North to get his car.

        505.    On June 16, 2020, the criminal charge against Mr. Hazlett was dismissed.

        R.      Mistreatment of Plaintiff Justin Horn

        506.    On May 30, 2020, around 5:30 p.m., Mr. J. Horn arrived in downtown Columbus

 with the intent to peacefully protest police brutality and racial injustice.

        507.    Mr. J. Horn was accompanied by his son, Kurghan Horn; his nephew, a 16-year-

 old minor, Plaintiff S.L.C.; and his son’s significant other.

        508.    After they parked, they walked toward the protest.




                                                   88
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 89 of 147 PAGEID #: 6530




        509.    After being at the protest for about five minutes, which up until Columbus Police

 Officers’ order to disperse had been peaceful, Mr. J. Horn’s son was tear-gassed and shot with a

 wooden bullet, and Plaintiff S.L.C. was tear-gassed.

        510.     Mr. J. Horn walked to where Columbus Police Officers were standing in front of

 the protestors, and he began videotaping their bombarding protestors.

        511.    Mr. J. Horn videotaped for approximately an hour.

        512.    As he started to walk away, Mr. J. Horn was tackled by Defendant Sergeant Brian

 Steele (“Defendant Sgt. Steele”), and his shoulder was dislocated.

        513.    Another Columbus Police Officer, Joshua Cramer, assisted Defendant Sgt. Steele

 in arresting Mr. J. Horn.

        514.    Mr. J. Horn screamed in pain and anger at the Columbus Police Officers, and one

 officer popped his shoulder back into the socket.

        515.    Officer Cramer then pulled Mr. J. Horn’s arm behind his back and handcuffed

 him.

        516.    Mr. J. Horn remained in pain and asked for medical care.

        517.    Columbus Police Officers told Mr. J. Horn that it always hurts when a shoulder is

 dislocated.

        518.    For four hours Mr. J. Horn remained handcuffed and in pain.

        519.    Columbus Police Officers told Mr. J. Horn that he would be released on his own

 recognizance if he signed away the right to any medical care.

        520.    Columbus Police Officers transported Mr. J. Horn to a holding facility, speeding

 up and then quickly braking so that his body bounced around, and he cried out in pain.




                                                 89
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 90 of 147 PAGEID #: 6531




          521.   Ultimately, Mr. J. Horn sought medical care and was diagnosed with a closed

 displaced fracture of the proximal end of his left humerus.

          522.   Mr. J. Horn was prescribed a lengthy rehabilitation period which he has started.

          523.   The fracture continues to cause Mr. J. Horn pain; a true and accurate

 representation of Mr. J. Horn’s back injury sustained from being tackled by the officers is shown

 below.




                                                 90
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 91 of 147 PAGEID #: 6532




          S.     Mistreatment of Plaintiff Kurghan Horn

          524.   On May 30, 2020, Mr. K. Horn was watching a live-feed on social media and

 saw Columbus Police Officers indiscriminately throwing tear gas at peaceful protestors.

          525.   Mr. K. Horn had prior limited first-aid training and felt the need to go to the

 protests and provide whatever assistance he could.

          526.   Mr. K. Horn headed to downtown Columbus with his friends and family

 members, including Plaintiffs J. Horn and S.L.C..

          527.   They parked near The Garden, a Short North store, on High Street.

          528.   They began helping individuals who had been tear-gassed and were hurt.

          529.   They then approached near the front of the protest and witnessed Columbus

 Police Officers laughing at the protestors.

          530.   Columbus Police Officers in a vehicle then ordered everyone to disperse and

 suddenly began throwing tear gas canisters.

          531.   One of the canisters of tear gas was thrown towards Mr. K. Horn.

          532.   As Mr. K. Horn picked up the canister to move it away from him, a Columbus

 Police Officer shot him with an object in the back of his left thigh.

          533.   Mr. K. Horn started to retreat, and Columbus Police Officers continued to

 throw tear gas canisters.

          534.   Mr. K. Horn lost contact with his family and friends in the chaos that ensued.

          535.   Mr. K. Horn witnessed a Columbus Police Officer grasp a protestor, take her

 mask off, and then pepper-spray her in the face.

          536.   Ultimately, Mr. K. Horn was hit by wooden and/or rubber bullets over a dozen

 times.



                                                 91
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 92 of 147 PAGEID #: 6533




            537.   Mr. Horn sustained painful injuries to his left thigh from one or more rubber

 bullets.

            538.   The picture below truly and accurately reflects the bruise on his thigh caused by

 one or more rubber bullets.




            T.     Mistreatment of Plaintiff Terry D. Hubby, Jr.

            539.   On the evening of May 29, 2020, Mr. Hubby joined the ongoing protests in

 downtown Columbus.

            540.   When Mr. Hubby arrived at the protest, the air was already filled with chemical

 agents, causing a burning sensation in his eyes and on his skin.

            541.   At approximately 9:00 p.m., Mr. Hubby and his companions arrived at the

 intersection of State Street and High Street where they stood on the sidewalk at the corner.

            542.   None of the people with or near Mr. Hubby was doing anything except peacefully

 protesting, chanting slogans, and observing a large crowd of Columbus Police Officers massed in

 the street.



                                                   92
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 93 of 147 PAGEID #: 6534




         543.    Mr. Hubby had his mobile phone in his hand and was filming the scene at the

 intersection.

         544.    Without prior warning, Columbus Police Officers opened fire on the crowd Mr.

 Hubby was in with projectile weapons, including rubber and wooden bullets.

         546.    A loud announcement was made by the Columbus Police Officers as they opened

 fire, stating that crowd control devices were about to be deployed.

         547.    There was no time between when the announcement and when the projectiles

 began to hit the crowd in which anyone could safely disperse or avoid the projectiles.

         548.    A true and accurate reflection and audio of what occurred was captured on the

 video      below       (double       click     to      play      or      click     the   link):

 https://www.dropbox.com/s/rlzcry9zbhshkcx/IMG_0119%20%281%29.mov?dl=0.




                                                 93
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 94 of 147 PAGEID #: 6535




         549.   Mr. Hubby was immediately struck by a wooden bullet which broke his kneecap,

 causing him excruciating pain.

         550.   Mr. Hubby fell to the ground as additional projectiles continued striking

 protestors and the area around them on the sidewalk.

         551.   Mr. Hubby was assisted by other protestors, including one who fashioned a splint,

 and they carried him away from the area where he had been shot.

         552.   The other protestors did all of this while attempting to protect Mr. Hubby and

 themselves from further injury as Columbus Police Officers continued to fire on them.

         553.   Unable to walk or safely seek medical attention, Mr. Hubby waited for nearly an

 hour until a friend was able to transport him to Grant Hospital.

         554.   X-rays administered at the hospital revealed that Mr. Hubby’s kneecap had been

 shattered and he needed surgery.

         555.   The next day, May 30, Mr. Hubby underwent knee surgery, and a number of

 screws and a metal plate were placed in and around his knee.

         556.   Mr. Hubby was hospitalized for an additional two days.

         557.   Mr. Hubby is recovering from his severe knee injury and will need long-term

 rehabilitation to restore his mobility.

         558.   Mr. Hubby has Type 1 Diabetes, which makes any restriction of blood flow to his

 extremities dangerous, and he has been informed that his injury and the need to insert the screws

 and plate in his knee has greatly increased the likelihood that his leg will require amputation in

 the future.

         U.     Mistreatment of Plaintiff Randy Kaigler




                                                 94
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 95 of 147 PAGEID #: 6536




        559.    On Thursday, May 28, 2020, at approximately 7:30 p.m., Plaintiff Kaigler was

 driving through downtown Columbus when he observed a peaceful protest in process near the

 intersection of Broad and High Streets.

        560.    Because he believed in the message of the protest, Mr. Kaigler decided to join it,

 parking his car and proceeding on foot towards the intersection of Broad and High Streets.

        561.    While walking to the protest, Mr. Kaigler observed a group of Columbus Police

 Officers standing on Broad Street across the street from the Ohio Statehouse.

        562.    The Columbus Police Officers observed by Mr. Kaigler did not appear to be

 engaged in crowd-control activities or carrying crowd-control paraphernalia but rather were

 milling around a cruiser with ample room in the street to move.

        563.    When Mr. Kaigler observed the Columbus Police Officers, Broad Street was

 closed to vehicular traffic and officers and protestors were in the street.

        564.    The protest was loud but peaceful.

        565.    Upon seeing the Columbus Police Officers, Mr. Kaigler decided to make a

 political statement: he walked within approximately five feet of them, stopped and raised his

 arms in a “hands up, don’t shoot” position and stated to the officers “I can’t breathe.”

        566.    The “hands up, don’t shoot” gesture originated at protests after the August 9,

 2014, shooting of Michael Brown in Ferguson, Missouri, and displayed a common sign of

 submission which communicated that a suspect was not presenting a threat and, like Brown’s

 alleged conduct, should not be shot.

        567.    The statement “I can’t breathe” is a reference to the 2014 killing of Eric Garner

 and 2020 killing of George Floyd.




                                                   95
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 96 of 147 PAGEID #: 6537




         568.    The Columbus Police Officers who observed and heard Mr. Kaigler knew the

 origin and meaning of those phrases.

         569.    The sun was out, and the area around Mr. Kaigler was well lit.

         570.    Mr. Kaigler did not have any sort of weapon, and his empty hands were clearly

 visible to the officers.

         571.    Mr. Kaigler’s political statement did not cause any alarm or concern about their

 safety for the group of Columbus Police Officers; indeed, when Mr. Kaigler was pepper-sprayed,

 the other Columbus Police Officers appeared nonchalant.

         572.    After Mr. Kaigler made his statement, one of the officers, later identified as

 Defendant Gitlitz, casually drew a canister of mace or pepper spray and, without audible

 warning, sprayed Mr. Kaigler directly in the face at point blank range.

         573.    This true and accurate copy of a photograph posted by @Cheesemaman            at

 https://twitter.com/Cheesemaman/status/1266788762295717888, accurately depicts Defendant

 Gitlitz pepper-spraying Mr. Kaigler:




                                                 96
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 97 of 147 PAGEID #: 6538




                                         97
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 98 of 147 PAGEID #: 6539




         574.    After he was sprayed, Mr. Kaigler was blinded, could not breathe, and was in

 intense pain.

         575.    Other protestors around Mr. Kaigler assisted him to a first-aid station, where his

 eyes were rinsed.

         V.      Mistreatment of Plaintiff Elizabeth Koehler

         576.    During late May and early June of 2020, Ms. Koehler attended numerous protests

 in the downtown area of Columbus.

         577.    Ms. Koehler was often pepper-sprayed as part of a group after Columbus Police

 Officers demanded that protestors leave the street.

         578.    On at least six occasions, Ms. Koehler was pepper-sprayed when she was standing

 on the sidewalk after the streets had been cleared.

         579.    On May 30, 2020, Ms. Koehler was attending a protest near the intersection of

 Broad and High Streets.

         580.    Columbus Police Officers had then established a barricade across Broad Street

 near Third Avenue, and Broad and High Streets were completely blocked to vehicular traffic

 around their intersection.

         581.    Columbus Police Officers wished to use violence against the protestors because

 they harbored animosity towards the political message of the protestors.

         582.    To manufacture an opportunity for that violence, throughout the day Columbus

 Police Officers would periodically move west down Broad Street from their barricade and clear

 the street of protestors by pepper-spraying them, driving them back to the sidewalks on both

 sides of the street.




                                                 98
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 99 of 147 PAGEID #: 6540




         583.     Because Broad Street was blocked off, there was no danger and no reason for

 Broad Street to be cleared of protestors.

         584.     In herding the protestors, Columbus Police Officers intended to provoke them into

 fighting back, which the Officers would then use to justify increased violence.

         585.     At approximately 5:00 p.m., Ms. Koehler was driven to the sidewalk by

 Columbus Police Officers using pepper spray as part of their periodic street clearing.

         586.     Ms. Koehler was then positioned on the sidewalk on the south side of Broad

 Street in front of the Ohio Statehouse.

         587.     Broad Street was then completely clear, and Columbus Police Officers had

 returned to behind their barricade.

         588.     Ms. Koehler observed a Black female enter the street from the opposite (north)

 side of Broad.

         589.     It is part of the ethos of many protestors that White protestors are supposed to

 place themselves between Columbus Police Officers and Black protestors in the expectation that

 that Columbus Police Officers are far less likely to use force on White individuals; consequently,

 Ms. Koehler entered the street intending to place herself between the police and the Black

 woman.

         590.     After Ms. Koehler had taken five or six steps into the street, a Columbus Police

 Officer fired a tear gas canister directly at her, hitting her in the leg.

         591.     When the tear gas canister was shot at Ms. Koehler, there were no other

 individuals in her vicinity that could possibly have been a target and an ample clear area in the

 street for Columbus Police Officers to fire a canister without hitting a person.

         592.     The tear gas canister hit her with such force that it inflicted significant pain.



                                                     99
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 100 of 147 PAGEID #: 6541




          W.      Mistreatment of Plaintiff Rebecca Lamey

          593.    On May 31, 2020, Ms. Lamey, along with two friends, participated in a peaceful

  protest for hours.

          594.    At 7:54 p.m., Columbus Police Officers abruptly decided to stop the protest.

          595.    At that point, Ms. Lamey and other protestors were on their knees, with their

  hands up, on the sidewalk.

          596.    Columbus Police Officers ordered the protestors to leave and appeared to be ready

  to use force against them.

          597.    Protestors started running in fear of the force, with some getting knocked down

  and trampled.

          598.    Ms. Lamey and her two friends hung back to avoid getting separated or knocked

  down.

          599.    Ms. Lamey was filming on her cellphone, which she was holding well above her

  waist, and walking backwards while keeping an eye on her friends.

          600.    A Columbus Police Officer turned the corner and, without warning, shot a

  wooden bullet at Ms. Lamey, hitting her hand, knocking the cellphone to the ground.

          601.    The use of wooden bullets against non-violent protestors was authorized and

  directed by Defendants Sergeant Scott Bray and Sergeant Brian Bruce.

          602.    When Ms. Lamey bent over to pick up her cellphone, she was shot four more

  times; around the same time, her friend was hit by wooden bullet in the back of the head, neck,

  and upper arm.

          603.    Based on the location where the wooden bullet hit Ms. Lamey, it must have been

  directly fired at her, rather than “skip-fired” off the ground.



                                                   100
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 101 of 147 PAGEID #: 6542




            604.   Ms. Lamey and a friend ran to a building half a block away, and he left the stairs

  there to get some ice for her injury.

            605.   Moments after the friend returned with the ice and applied it to Ms. Lamey’s

  hand, he screamed, “Get behind the pillar!,” as several unmarked vans approached.

            606.   The van doors opened and two Columbus Police Officers opened fire with

  wooden bullets on Ms. Lamey, her friend, and two others, striking them.

            607.   A true and accurate video of the moment Ms. Lamey was hit by the wooden

  bullets          (double      click       to        play       or       click       the        link

  https://www.dropbox.com/s/dmu6uucrkhxmkim/Video.MOV?dl=0) and true and accurate

  pictures of the swelling on Ms. Lamey’s hand and wrist and a wooden bullet which had been

  fired by Columbus Police Officers are below.




                                                  101
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 102 of 147 PAGEID #: 6543




                                         102
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 103 of 147 PAGEID #: 6544




                                         103
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 104 of 147 PAGEID #: 6545




         608.    The swelling took so long to go down and the pain remained so bad that Ms.

  Lamey went to an Emergency Room a few days later, had X-rays, and learned that no bones

  were broken.

         609.    Ms. Lamey has not yet recovered the full use of her hand.

         X.      Mistreatment of Plaintiff Ricky Lee Lane

         610.    On the evening of May 29, 2020, Mr. Lane joined the ongoing protests in

  downtown Columbus.

         611.    Mr. Lane works full time as a security operations center operator. He is also a

  freelance photographer.

         612.    Mr. Lane attended the protests to observe what was happening, take photographs,

  and participate in peaceful protests of police racism and violence, locally and nationwide.



                                                 104
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 105 of 147 PAGEID #: 6546




         613.    Shortly after 8:40 p.m., a group of Columbus Police Officer assigned to the

  bicycle team, including Defendant Officer Phillip Walls, gathered on North Ludlow Street,

  adjacent to the Columbus Police headquarters building.

         614.    At that time, Defendant Sergeant Christopher Capretta (“Defendant Sgt.

  Capretta”) told the officers, including Defendant Officer Walls, to don gas masks.

         615.    Defendant Sgt. Capretta shouted instructions to the officers that “the group at

  Broad and High is gonna move. They are not gonna stay there. . . . When we get up there we are

  gonna move them by any means necessary.”

         616.    He then added, less forcefully, “reasonably necessary,” and told the officers, “Get

  your mace ready.”

         617.    After giving these orders, Defendants Sgt. Capretta, Officer Walls, and the other

  bicycle team officers rode their bicycles onto Broad Street, approaching the southwest corner of

  Broad Street and High Street from the west.

         618.    As the bicycle unit approached High Street, whatever “group” Defendant Sgt.

  Capretta had referred to in his orders had largely or entirely left the area.

         619. What Defendant Sgt. Capretta, Defendant Officer Walls, and the other bicycle team

  officers encountered instead was a handful of individuals on the south sidewalk of Broad Street.

         620.    A few of the individuals were holding signs; others were clearly suffering from

  the effects of chemical agents that had already been deployed.

         621.    None of these individuals were blocking traffic in the street or on the sidewalk.

         622.    Despite the lack of any apparent threat or illegal activity among the individuals on

  the sidewalk, Defendant Officer Walls and the other bicycle team officers dismounted from their




                                                   105
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 106 of 147 PAGEID #: 6547




  bicycles, brought them onto the sidewalk, and began attacking with their bicycles and chemical

  spray any individuals they encountered.

          623.    At the time Defendant Officer Walls reached the sidewalk, Mr. Lane was assisting

  an older Black woman who had apparently already been pepper-sprayed.

          624.    Defendant Officer Walls approached Mr. Lane and the woman.

          625.    Defendant Officer Walls was easily able to see and hear what Mr. Lane was

  doing, including telling the woman to “keep blinking.”

          626.    Defendant Officer Walls nevertheless sprayed pepper spray in the faces of both

  Mr. Lane and the woman he was assisting, resulting in immediate pain and burning in Mr.

  Lane’s eyes.

          627.    A true and accurate representation of Mr. Lane being sprayed is reflected on this

  video (click the link to play):

  https://www.dropbox.com/s/bx35jx2hnxxzncg/Ex.%20P123B.mp4?dl=0.

          628.    Mr. Lane left the protest shortly after being pepper-sprayed as a result of the

  Defendants’ actions.

          629.    On the following evening, May 30, 2020, Mr. Lane decided to return to the

  downtown area in another attempt to document the protests with his camera.

          630.    When Mr. Lane reached the Short North area, at approximately 7:30 p.m., a group

  of Columbus Police Officers was marching north on High Street, accompanied by some Franklin

  County Sheriff’s Office deputies, and had reached the area between East Lincoln Street and

  Buttles Avenue.

          631.    At the time Mr. Lane reached the area, a crowd of protesters was facing the

  officers who were marching north.



                                                 106
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 107 of 147 PAGEID #: 6548




         632.       Mr. Lane gradually made his way toward the front of the crowd so he could take

  photographs.

         633.    Due to his experience the previous night, he was wearing goggles to protect from

  chemical agents and a protective vest he sometimes uses when taking photographs in potentially

  dangerous areas.

         634.    The vest was prominently marked with the word “PRESS.”

         635.    When Mr. Lane reached the front of the crowd, he could see that both Columbus

  Police officers and Franklin County sheriff’s deputies were subjecting the peaceful crowd to

  thrown canisters of tear gas and flash-bang grenades and firing wooden and rubber projectiles

  into the crowd.

         636.    Mr. Lane did not observe any violent or threatening conduct from the crowd

  provoking a response of this kind.

         637.    The officers holding the projectile launchers appeared to be Columbus Police

  officers, as they were wearing protective gear marked “police” and were primarily dressed in

  white Columbus Police uniform shirts under black protective gear.

         638.    A true and accurate representation of the group of Columbus Police Officers and

  Franklin County Sheriff’s Office deputies in the Short North area is reflected in the photograph

  below, taken by Mr. Lane.




                                                 107
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 108 of 147 PAGEID #: 6549




          639.    Mr. Lane began photographing the line of officers as they continued to push the

  crowd north using chemical agents, grenades, and projectiles.

          640.   As he took a photograph, he was struck in the chest with a direct-fired wooden

  projectile.

          641.   He picked up the projectile and turned to run from the officers’ attack.

          642.   After turning to run, Mr. Lane was struck by additional wooden projectiles in his

  upper right thigh and buttock area, causing him intense pain and forcing him to limp instead of

  running.

          643.   Shortly after being struck from behind, Mr. Lane left the area of the protests

  because he no longer felt safe, even in his protective gear, and because he could no longer walk

  correctly due to the continued pain and limited motion in his right leg.

          Y.     Mistreatment of Plaintiff Nadia Lynch




                                                  108
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 109 of 147 PAGEID #: 6550




         644.    On Saturday, May 30, 2020, at approximately 11:30 a.m., Ms. Lynch was

  attending the protest at the intersection of Broad and High Streets in downtown Columbus.

         645.    The intersection had been taken over by Columbus Police Officers, who had

  formed a box at the intersection with lines of officers facing protestors.

         646.    The intersection had long been closed to vehicular traffic that afternoon, and

  many Columbus Police Officers were milling around in the middle of the street.

         647.    The Columbus Police Officers facing the protestors were wearing black helmets,

  black gas masks, and black military style tactical clothing.

         648.    Ms. Lynch stepped up to greet other protestors on the other side of the police line,

  taking a photo of other protestors and displaying the sign she had brought to the event.

         649.    Columbus Police Officers then began forming a line with their bicycles right next

  to Ms. Lynch, and she realized she was in a bad position.

         650.    Ms. Lynch then decided to go around and started walking back to her group of

  friends on the curb.

         651.    On her way back to the curb, Ms. Lynch was grabbed by Defendant Officer

  Shawn Dye and thrown down, causing her head to hit the ground.

         652.    Following the lead of Officer Dye, Defendant Officers Holly Kanode and

  Shannon Schmid began to attack Ms. Lynch while she was lying on the ground.

         653.    While on top of Ms. Lynch, Officer Dye used his closed fist to strike Ms. Lynch

  while she was lying compliantly on the ground and not resisting arrest.

         654.    The officers pulled Ms. Lynch’s hands behind her back and zip-tied them.

         655.    Before using force on her, no officer ever said anything to Ms. Lynch or yelled

  any commands.



                                                  109
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 110 of 147 PAGEID #: 6551




          656.    All of these events took place in an open, well lit, and relatively calm area.

          657.    Following Ms. Lynch’s arrest, Defendant Officer Schmid was aware that Ms.

  Lynch had not committed a crime and that he, Officer Kanode, and Officer Dye had no grounds

  to attack and arrest her.

          658.    Officer Schmid was also aware that Officer Dye had used excessive force against

  Ms. Lynch when he threw Ms. Lynch to the ground, causing her to hit her head, and when he

  delivered a closed fist strike to Ms. Lynch.

          659.    In order to cover for himself and the other three Officers, in particular Officer

  Dye, Officer Schmid knowingly and intentionally fabricated a version of events that would

  justify the false arrest of Ms. Lynch and the excessive force.

          660.    Officer Schmid subsequently intentionally and knowingly falsified a U-10-100

  form, an official government document, by making the following false statements in the form:

                  a.      That Ms. Lynch had “grabbed an unknown Officer by his riot gear and

          threw him to the ground.”

                  b.      That as “the arrest team was attempting to take Ms. Lynch into custody,

          she pulled away from Officers were trying to arrest her.”

          661.    Video footage of the assault on Ms. Lynch conclusively shows that neither of the

  above allegations were true.

          662.    At the time Officer Schmid falsified the U-10-100 form, he was aware that this

  form would make it more likely that Ms. Lynch would be prosecuted for crimes she had not

  committed.

          663.    He was further aware that such a criminal prosecution could cause Ms. Lynch to

  be jailed and face other criminal penalties, that she would need to hire an attorney and post bail,



                                                   110
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 111 of 147 PAGEID #: 6552




  and that criminal convictions could have a long-term effect on Ms. Lynch’s educational,

  personal, and professional opportunities.

          664.    Following the incident, Defendant Officer Dye filled out a Columbus Division of

  Police Use of Force Report, an official government document.

          665.    In order to cover up his actions, in that report he falsely stated that he had placed

  his hands on Ms. Lynch’s back and attempted to guide her to a different side of the barricade.

          666.    He then stated that “Ms. Lynch then became irate, yelling and cursing at Officer

  Dye. Ms. Lynch then pulled away from Officer Dye, spun around to face him, attempted to

  remove Officer Dye’s gas mask from his face.” He then stated that after he had taken Ms. Lynch

  to the ground “she continued attempting to remove his gas mask.”

          667.    Video footage of the assault on Ms. Lynch conclusively shows that Officer Dye’s

  claims in his Use of Force Report were untrue.

          668. Ms. Lynch, who is 5 feet 3 inches tall, did not at any time throw an officer to the

  ground by his riot gear, attack Defendant Officer Dye, attempt to remove Officer Dye’s gas

  mask, pose a threat to a police officer, or resist arrest.

          669. Ms. Lynch was then taken to Jackson Pike where she was slated and spent two hours

  in jail before she bonded out.

          670. Ms. Lynch suffered physical injuries due to the assault and damage to her physical

  property.

          671.    In order to effectuate Ms. Lynch’s arrest and take her to jail, that same day,

  Defendant Officer Robert Reffitt filed two sworn criminal complaints against Ms. Lynch.

          672.    In the first criminal complaint, Defendant Officer Reffitt swore that Ms. Lynch

  had committed the second-degree misdemeanor crime of resisting arrest when she “grabbed an



                                                    111
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 112 of 147 PAGEID #: 6553




  officer and took him to the ground when she refused to disperse from Broad and High Street

  during a protest that became unlawful.”

         673.    In the second criminal complaint, Officer Reffitt swore that Ms. Lynch had

  committed the fourth-degree misdemeanor crime of disorderly conduct when she threw “water

  filled bottles at police during a protest that became unlawful.”

         674.    Video evidence conclusively and accurately shows that both charges filed by

  Officer Reffitt were complete fabrications and utterly without probable cause; a true and accurate

  copy of the video         is   shown below      (double click to     play or click      the link

  https://www.dropbox.com/s/nr6t9y2ph8yydv7/IMG_0113.mov?dl=0).




                                                  112
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 113 of 147 PAGEID #: 6554




         675.      At the time Officer Reffitt falsified the sworn criminal complaints, he was aware

  that this criminal prosecution could cause Ms. Lynch to be jailed and face other criminal

  penalties, that she would need to hire an attorney and post bail, and that criminal convictions

  could have a long-term effect on Ms. Lynch’s educational, personal, and professional

  opportunities.

         676.      Defendant Officer Reffitt falsified these criminal charges in order to cover up

  Officer Dye’s violent attack on Ms. Lynch and her false arrest.

         677.      The fabricated criminal charges against Ms. Lynch were dismissed on June 15,

  2020, with bond and fees refunded.

         Z.        Mistreatment of Mia Mogavero

         678.      On the morning of May 30, 2020, Ms. Mogavero and several friends arrived at the

  protest against police brutality and racial injustice taking place outside the Ohio Statehouse.

         679.      Ms. Mogavero and her friends started marching peacefully around Broad and

  High Streets.

         680.      Columbus Police Officers started shoving anyone who was close to the

  intersection.

         681.      Columbus Police Officers who were on horseback began riding their horses onto

  the sidewalk, pushing protestors back, and injuring some.

         682.      Ms. Mogavero observed all of this occurring and witnessed her friend, Ellen

  “Hana” Abdur-Rahim, get pepper-sprayed at close range.

         683.      Ms. Mogavero and her friends ran for cover and turned down Pearl Alley, where

  they noticed medics who were there to assist protestors.




                                                  113
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 114 of 147 PAGEID #: 6555




         684.    As Ms. Mogavero helped Ms. Abdur-Rahim and several other protestors receive

  medical attention, they noticed approximately ten Columbus Police Officers create a “wall” and

  begin marching down the alley.

         685.    Protestors who were being treated and the medics began to leave from the alley.

         686.    Ms. Mogavero saw a Columbus Police Officer attempt to grab a young Black

  child who was attempting to move his bicycle which appeared to be stuck.

         687.    Ms. Mogavero responded by attempting to help him move the bicycle, and the

  Columbus Police Officer threw her to the ground.

         688.    Upon hitting the ground, Ms. Mogavero’s head bounced off the pavement.

         689.    Ms. Mogavero was then pepper-sprayed by the Columbus Police Officer while

  she lay there still on the ground, defenseless, unarmed, and suffering from what was later

  diagnosed as a concussion.

         690.    Ms. Mogavero’s friend attempted to help her off of the ground, and a Columbus

  Police Officer pepper-sprayed the friend at close range.

         691.    As a proximate result of the excessive force, Ms. Mogavero suffered a concussion

  and chemical burns on her left arm, on the left side of her face, and on her neck.

         AA.     Mistreatment of Plaintiff Michael Moses

         692.    In the early evening of May 30, 2020, Moses decided to attend the protests which

  were occurring downtown.

         693.    Somewhere between 8 and 8:30 PM that day, Mr. Moses left his house in

  Clintonville and travelled on foot south on High Street. He brought a sign with him that

  expressed his views on police misconduct.




                                                  114
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 115 of 147 PAGEID #: 6556




            694.   Near the Ohio State University Campus, Mr. Moses joined with other protestors

  who were heading downtown. Together they walked south, carrying signs and chanting.

            695.   Mr. Moses arrived at the intersection of 5th Avenue and High Street at

  approximately 9:00 PM.

            696.   When he arrived, Mr. Moses observed a protest taking place in the middle of High

  Street.

            697.   Mr. Moses decided to join the protest and participated for approximately 15

  minutes.

            698.   Although the individuals involved in the protest were loud and vocal, they were

  peaceful and were not throwing objects.

            699.   As he took part in the protest, Mr. Moses observed a line of Columbus Police

  Officers across High Street near the 4th Avenue intersection.

            700.   The Officers were approximately 50 yards from the protestors.

            701.   After 15 minutes had passed, Mr. Moses heard a muffled command from what

  seemed to be a bullhorn.

            702.   Because of the noise level in the area, Mr. Moses could not make out what the

  command was.

            703.   Because of this, he looked to other protestors in the area and they indicated to him

  that he needed to head north.

            704.   Shortly thereafter, Mr. Moses started heading north on High Street.

            705.   As he began to leave, Mr. Moses was shot in the left side and lower back with

  wooden bullets.




                                                   115
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 116 of 147 PAGEID #: 6557




           706.   After being shot, Mr. Moses jogged north on High Street for approximately half a

  block.

           707.   Because his injuries were painful, after he had jogged for half a block Mr. Moses

  stopped outside of a coffee shop to examine himself to see how badly he was hurt.

           708.   While Mr. Moses was examining himself, several officers including Defendant

  Officer Benjamin Mackley grabbed him by his right wrist and arm and took him forcefully to the

  ground causing abrasions and bruising to his face and right shoulder.

           709.   At no time did Mr. Moses offer any resistance or do anything to cause the police

  to violently take him to the ground in this fashion.

           710.   Following the takedown, Mr. Moses was placed in a van along with other

  arrestees and taken to the Jackson Pike Jail facility.

           711.   Motivated by anger at the political message of Mr. Moses and the other protestors

  in the van, unknown officers driving the police van gave Mr. Moses and the others what the

  police refer to as a “rough ride.”

           712.   This consisted of taking a sharp turn with the van causing the prisoners, who were

  handcuffed and not strapped in, to fly across the back of the wagon.

           713.   Defendant Officer Mackley then swore out a criminal complaint charging Mr.

  Moses with a fourth-degree misdemeanor count of failing to disperse.

           714.   Mr. Moses remained at Jackson Pike until he was bonded out the following day.

           715.   On June 23, 2020, the charges against Mr. Moses were dismissed.

           BB.    Mistreatment of Plaintiff Aleta Mixon




                                                   116
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 117 of 147 PAGEID #: 6558




            716.   On the evening of Friday, May 29, 2020, Ms. Mixon was aware that her oldest

  daughter, who is 20 years old, was attending a protest against police brutality in downtown

  Columbus.

            717.   After dropping a younger daughter at a different event, Ms. Mixon learned that

  the protests her oldest daughter was attending might become dangerous.

            718.   Ms. Mixon unsuccessfully attempted to contact her daughter by telephone and

  drove toward downtown Columbus.

            719.   Ms. Mixon had trouble driving to the vicinity where she believed her daughter

  was and ultimately, around 9:00 p.m., parked her car on State Street, near the Ohio Statehouse.

            720.   Ms. Mixon left her vehicle to attempt to find her daughter and saw that Columbus

  Division of Police officers in riot gear were massing in the street.

            721.   Ms. Mixon approached a White female officer who was not in riot gear and was

  standing separate from the officers who were massing and began to ask the female officer for

  assistance in locating her daughter.

            722.   As the female officer was about to reply to her request, Defendant Officer Paul

  Badois charged toward her and sprayed her in the face with pepper spray.

            723.   The female officer confronted the male officer and said words to the effect of,

  “Why the fuck did you do that? She was just asking for help.”

            724.   Ms. Mixon began screaming from the pain of the pepper spray and calling for

  relief.

            725.   Two White male officers, including Defendant Officer Badois, then approached

  and sprayed Ms. Mixon again.




                                                   117
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 118 of 147 PAGEID #: 6559




           726.    Ms. Mixon fell to a seated position on the ground from the effects of the pepper

  spray, and she was sitting out of the street, on the sidewalk, still calling for help.

           727.    One of the White male officers continued spraying her, and she attempted to

  stand.

           728.    As Ms. Mixon attempted to stand up, the officer shoved her off the sidewalk and

  over the curb.

           729.    Ms. Mixon felt intense pain and a snap in her leg.

           730.    The officer who had shoved Ms. Mixon then stood over her and told her, “That’s

  what you get for your protest, bitch,” and he stepped hard on her knee, before walking away.

           731.    Another White male officer who had not been involved in the use of excessive

  force arrived and assisted Ms. Mixon, calling an ambulance and giving her advice for dealing

  with the effects of the spray.

           732.    Ms. Mixon was transported to Grant Hospital, where she was given X-rays and

  told she needed emergency surgery due to critical tears in a major tendon in her leg.

           733.    The X-rays also showed that Ms. Mixon’s kneecap had been shattered, with

  multiple fractures in the bone.

           734.    Ms. Mixon’s surgery was delayed until May 31, 2020, due to the urgent medical

  needs of others injured in the protests.

           735.    Ms. Mixon was hospitalized until Tuesday, June 2, 2020, after which she was

  released, with significant restrictions on her mobility.

           736.    Ms. Mixon is uncertain whether she will recover full use of her leg, and she

  expects to be unable to work for a period of several months or longer; a true and accurate picture

  of her leg post-surgery, including permanent scarring, is shown below.



                                                    118
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 119 of 147 PAGEID #: 6560




                                         119
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 120 of 147 PAGEID #: 6561




         CC.     Mistreatment of Plaintiff Darrell Mullen

         737.    On Tuesday, June 2, 2020, at around 1:30 a.m., Darrell Mullen was walking by

  himself northbound on the sidewalk on the east side of North High Street.

         738.    Mr. Mullen was walking home from a friend’s house on Oakland Avenue to his

  residence on Findley Avenue.

         739.    On May 30, 2020, Columbus Mayor Andrew Ginther had issued an executive

  order instituting a city-wide curfew which required most residents to remain indoors from 10

  p.m. to 6 a.m. and was to remain in effect until he rescinded it.

         740.    The executive order stated that being outside in violation of the curfew was an

  unspecified degree misdemeanor.

         741.    As of the time that Mr. Mullen was walking home, North High Street was

  deserted.

         742.    Near the intersection of High Street and Oakland Avenue, Mr. Mullen observed

  four or five police cars drive past him going northbound on High Street.

         743.    Upon observing the police cars, Mr. Mullen made no effort to flee and continued

  walking northbound on High Street.

         744.    Mr. Mullen then observed at least one of the police cars execute a U-turn and

  drive towards him.

         745.    Again, Mr. Mullen made no attempt to flee and watched the police vehicle drive

  up to him.

         746.    At this point, several Columbus Police Officers, later identified as Defendant

  Officers Thomas Hammel and Michael Dunlevy and Defendant Sergeants Brian Steele and

  Benjamin Messerly, got out of the police cruiser and began running at Mr. Mullen.



                                                  120
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 121 of 147 PAGEID #: 6562




           747.   At no time did any Columbus Police Officer order Mr. Mullen to stop, give Mr.

  Mullen any verbal commands, or inform Mr. Mullen that he was under arrest.

           748.   Instead, Defendant Officer Hammel violently tackled Mr. Mullen, taking him face

  down on the sidewalk, and then applied pressure to the back of his head, grinding his face into

  the pavement.

           749.   Shortly after that tackling, three more officers, including Dunlevy, Sgt. Steele,

  and Sgt. Messerly, got on top of Mr. Mullen and began striking his back and legs with their

  knees.

           750.   Mr. Mullen was quickly handcuffed, but officers continued to apply pressure to

  his back and legs, with Officer Hammel continuing to apply pressure to the back and side of his

  neck, pushing his face into the ground and preventing him from talking.

           751.   When he was finally able to talk, Mr. Mullen told the officers that he had just

  been walking home, and Officer Hammel replied, “I know exactly where you live, is your

  girlfriend out of jail yet?”

           752.   As a proximate result of the excessive use of force, Mr. Mullen suffered facial

  abrasions, bruising, and a significant injury to his leg that left him unable to walk.

           753.   A true and accurate picture of his facial injuries is below:




                                                   121
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 122 of 147 PAGEID #: 6563




         754.   Mr. Mullen was then charged with violating curfew and taken to jail.

         755.   Because of his leg injury, when Mr. Mullen arrived at the jail, he was checked out

  by a nurse, who placed him in a wheelchair and recommended x-rays.




                                               122
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 123 of 147 PAGEID #: 6564




          756.   When Mr. Mullen was released later that day at approximately 1:00 p.m., he was

  released on crutches.

          757.   Mr. Mullen was not charged with resisting arrest.

          758.   All charges against Mr. Mullen were subsequently dismissed.

          759.   Mr. Mullen has been unable to use his injured leg and as a result has been unable

  to work or care for himself.

          760.   On Friday, June 5, 2020, a lawsuit was filed against Defendant City alleging that

  the indefinite, city-wide curfew was unconstitutional.

          761.   Hours after the lawsuit was filed, Mayor Ginther rescinded the curfew.

          762.   On Tuesday, June 9, Columbus City Attorney Zach Klein dismissed all criminal

  charges for curfew violations brought under Mayor Ginther’s executive order, which included

  the criminal charge brought against Mr. Mullen.

          DD.    Mistreatment of Plaintiff Leeanne Pagliaro

          763.   On the morning of Saturday, May 30, 2020, Ms. Pagliaro headed to downtown

  Columbus from her home in the Olde Town East area of Columbus with her wife, Plaintiff

  Summer Schultz, and an African-American female friend to participate in peaceful protests

  against the killing of George Floyd and general police misconduct disproportionately inflicted

  upon people of color.

          764.   Ms. Pagliaro, her wife, and her friend intentionally decided to go to the protests in

  the morning with the hope of avoiding any potential conflicts or problems from the police that

  they heard happened to peaceful protesters who demonstrated later during the evenings and/or

  after dark.




                                                  123
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 124 of 147 PAGEID #: 6565




             765.   They arrived downtown at approximately 11:00 a.m., parked on Long Street and

  headed toward Broad and High Streets.

             766.   They stopped in the front of the Statehouse on the east side of Broad Street to

  listen to speakers.

             767.   There was a crowd of people on the Statehouse lawn listening to speakers on a

  stage and people casually walking around and assembling in the general area of Broad and High

  Streets.

             768.   Ms. Pagliaro remained on the east side of High Street while Plaintiff Schultz and

  her friend crossed to the west side of High Street to take pictures of the Statehouse and of the

  crowd listening to speakers on the lawn.

             769.   Plaintiff Schultz and her friend then returned to join Ms. Pagliaro.

             770.   While they were initially standing on a sidewalk crowded with protestors, they

  were forced onto the side when the protestors started marching.

             771.   Ms. Pagliaro noticed more Columbus Police Officers were arriving, including

  units that looked like SWAT teams, and the Officers started forming a line across High Street.

             772.   Ms. Pagliaro heard some type of commotion nearby, some protestors began to

  scream loudly, and she became separated from her wife and friend.

             773.   Columbus Police Officers were standing with their bicycles in front of the crowd

  and close to Ms. Pagliaro, but she purposely did not talk or speak to the police at all.

             774.   Ms. Pagliaro was kneeling in front of other protesters but was being pushed so she

  had to stand up to avoid being trampled.

             775.   She was pushed up to the line of Columbus Police Officers on bicycles, but she

  did not make physical contact with them or speak to them.



                                                     124
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 125 of 147 PAGEID #: 6566




         776.    Ms. Pagliaro watched Columbus Police Officers pull, without provocation, a

  woman over the bikes and then repeatedly punched her head into the ground.

         777.    Without any warning, Columbus Police Officers turned and sprayed Ms. Pagliaro

  directly in the face from less than three feet away with what she believes was pepper spray, and

  she felt her eyes burn, started coughing, and found it difficult to breathe.

         778.    The use of chemical agents and munitions to disperse the crowd had been

  authorized and directed by Defendants Commander David Griffith and Sergeant Caroline Castro.

         779.    She was dragged out of the crowd by strangers who took her to a medical station.

         780.    While Ms. Pagliaro was receiving medical attention, she was again, without

  warning, sprayed directly in the face by a different Columbus Police Officer using a substance

  that she came to believe was pepper spray.

         781.    By then, Ms. Pagliaro’s eyes were burning badly and watering, she could not

  breathe, she continued to cough, and her throat was hurting.

         782.    Ms. Pagliaro did not know where her wife and friend were.

         783.    Ms. Pagliaro and others moved away from the medic station, her wife called her,

  and they reunited at the medic station.

         784.    When Ms. Pagliaro could finally open her eyes, the group moved away from the

  medic station to let others be treated and they were sprayed again.

         785.    Ms. Pagliaro, Ms. Schultz, and others helped pull protesters out of the crowd who

  had been sprayed and helped them get to medic stations.

         786.    Someone in the group looked to see what time it was and remarked, “Wow, it’s

  not even noon yet,” or words to that effect.




                                                   125
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 126 of 147 PAGEID #: 6567




         787.     Ms. Pagliaro left the downtown area and returned home with the people she

  arrived with.

         788.     Ms. Pagliaro felt the spray in her eyes and throat long after she had left

  downtown.

         789.     The spray remained on her clothes and book bag even after cleaning.

         790.     Ms. Pagliaro was shocked, disappointed, and in a state of disbelief because of the

  mistreatment she had received from Columbus Police Officers when she had purposely not

  uttered a word to them or done anything to provoke being pepper-sprayed the first time, let alone

  the second and third times.

         EE.      Mistreatment of Plaintiff Torrie Ruffin

         791.     Ms. Ruffin attended the protests in downtown Columbus near the Statehouse each

  day from May 30, 2020, until approximately June 5, 2020.

         792.     Around 11:00 a.m. on May 30, 2020, at the intersection of Broad and High

  Streets, Ms. Ruffin had linked arms with other protestors and stood in front of Columbus Police

  Officers.

         793.     Ms. Ruffin observed several Columbus Police Officer snipers standing on top of

  buildings surrounding the protests.

         794.     Ms. Ruffin was in the second row of the linked protestors; in front of her, she

  observed Columbus Police Officers using their bikes to force protestors to move.

         795.     Without prior warning or a dispersal order, Columbus Police Officers began

  pepper-spraying the group of linked protestors.

         796.     The use of chemical agents and munitions to disperse the crowd had been

  authorized and directed by Defendants Commander David Griffith and Sergeant Caroline Castro.



                                                 126
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 127 of 147 PAGEID #: 6568




         797.      A Columbus Police Officer who sprayed Ms. Ruffin was standing a few feet away

  from her face, and Ms. Ruffin had to remove herself from the group to flush out her eyes while

  sitting on the sidewalk.

         798.      Ms. Ruffin then joined a large group of protestors sitting on the curb of the

  sidewalk next to parked Columbus Police Officer cruisers, where protestors were sitting and

  chanting, “This is a peaceful protest,” in front of the Officers.

         799.      Columbus Police Officers then approached the group and pepper-sprayed them

  without prior warning or an order to disperse.

         800.      Columbus Police Officers pepper-sprayed downwards, towards the faces of the

  protestors, including Ms. Ruffin.

         801.      Ms. Ruffin started coughing and crying as the pepper-spray rained down upon her

  eyes and face.

         802.      Ms. Ruffin experienced a burning sensation and had to flush her eyes out again.

         803.      Ms. Ruffin then crossed the street and continued protesting on the sidewalk.

         804.      Columbus Police Officers then approached her group on the sidewalk with their

  horses, using the horses to push the protestors who were standing on the sidewalk up against the

  nearby buildings.

         805.      At that point, there were virtually no protestors in the streets, and Ms. Ruffin and

  other protestors were on the sidewalk.

         806.      Columbus Police Officers began deploying tear-gas and smoke bombs against the

  protestors.

         807.      The onslaught of tear-gas and smoke bombs continued for more than five

  minutes.



                                                   127
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 128 of 147 PAGEID #: 6569




          808.     Columbus Police Officers then drove through the streets and ordered the

  protestors to disperse, threatening arrest for failure to disperse.

          809.     Columbus Police Officers continued to use tear-gas and smoke bombs to get

  protestors to leave the downtown area, and the video below fairly and accurately depicts what

  Ms.     Ruffin      observed      (double      click     to     play   or   click   the   link).

  https://www.dropbox.com/s/e0arxn2syb3j5cm/IMG_2051%20%281%29.MOV?dl=0.




          810.     Ms. Ruffin’s exposure to the pepper-spray, tear gas, and smoke bombs caused her

  to choke, cry, cough, and experience breathing issues.



                                                    128
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 129 of 147 PAGEID #: 6570




             FF.    Mistreatment of Plaintiff Summer Schultz

             811.   On Saturday, May 30, 2020, at about 11:00 a.m., Ms. Schultz headed toward

  downtown Columbus from her home in the Olde Town East area of Columbus with her wife,

  Plaintiff Leeanne Pagliaro, and an African-American female friend to participate in peaceful

  demonstrations against the killing of George Floyd and police misconduct in general that is

  disproportionately inflicted upon people of color.

             812.   They intentionally decided to go to the protests in the morning with the hope of

  avoiding any potential conflicts or problems from the police that they heard happened to peaceful

  protesters who demonstrated later during the evenings and/or after dark.

             813.   They arrived downtown around 11:15 a.m. and parked on East Long Street.

             814.   They walked to where peaceful demonstrators had gathered, near Broad and High

  Streets.

             815.   They walked down the east side of High Street and stopped in front of the Ohio

  Statehouse.

             816.   Protestors were gathered on the Statehouse lawn listening to speakers, some

  sitting and some standing, and all were peaceful.

             817.   Ms. Schultz and her friend wanted to take pictures of the Statehouse and the

  protestors, so they decided to cross to the west side of High Street to get a better picture.

             818.   As they were taking pictures, Ms. Schultz noticed more Columbus Police Officers

  were arriving.

             819.   Within about five minutes, the number of Columbus Police Officers had increased

  considerably, and Ms. Schultz noticed there were police snipers on the scene.




                                                   129
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 130 of 147 PAGEID #: 6571




             820.   Columbus Police Officers with bicycles started to form a line blocking the

  intersection of High and Broad Streets.

             821.   Ms. Schultz and her friend returned to the other side of High Street where

  Plaintiff Pagliaro was located.

             822.   Ms. Schultz could hear that something was happening near Broad and High

  Streets.

             823.   All of a sudden, her throat felt closed up, her eyes started burning, and she

  realized something was being sprayed at her.

             824.   The use of chemical agents and munitions to disperse the crowd had been

  authorized and directed by Defendants Commander David Griffith and Sergeant Caroline Castro.

             825.   It was difficult to see and to hear, and in the confusion she was separated from

  Ms. Pagliaro.

             826.   Columbus Police Officers on bicycles lined up next to the sidewalk where she

  was standing, and they eventually brought their bikes onto the sidewalk.

             827.   Columbus Police Officers told protestors to get on the sidewalk, but there was not

  enough room for everyone to fit.

             828.   As protestors were trying to get on the sidewalk, something was again sprayed,

  and Ms. Schultz was sprayed in the face.

             829.   Ms. Schultz’s eyes were burning, and someone rinsed them with saline and a milk

  of magnesia solution.

             830.   Protestors tried to get on the sidewalk as instructed by the Columbus Police

  Officers, but they spilled into the street near the corner of Broad and High Streets.




                                                   130
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 131 of 147 PAGEID #: 6572




          831.    Ms. Schultz saw Columbus Police Officers grab a young African-American male

  – he appeared to be a boy or a teenager – by his shirt and attempt to pull him over a bike.

          832.    White protestors attempted to shield the child from the Columbus Police Officers

  to protect him, because the police were not acting as aggressively toward White people.

          833.    Ms. Schultz was approximately ten feet from the line of Columbus Police

  Officers, and it was still difficult to see and breathe.

          834.    Ms. Schultz and others turned to leave and move away from the street and

  Columbus Police Officers, and she heard protestors repeating, “Walk, do not run; walk, do not

  run.”

          835.    Ms. Schultz walked away from Columbus Police Officers with her back turned to

  them and the street.

          836.    Ms. Schultz was suddenly hit with something so forceful that it knocked her off

  her feet to the ground, and, when she tried to get up, she could not.

          837.    Ms. Schultz tried to stand on her feet again, stumbled, and could not get up; she

  was disoriented, in pain, and could barely see.

          838.    Ms. Shultz felt someone pull her up and help her walk and soon realized that she

  knew the person.

          839.    The person helped Ms. Schultz walk down Broad Street past a tall building with

  scaffolding (the Rhodes Office Tower), toward Third Street, and down an alley.

          840.    Ms. Schultz used her cell phone to call her wife, Plaintiff Pagliaro, and she

  answered.

          841.    Ms. Schultz was reunited with her wife and friend, and they left downtown.




                                                    131
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 132 of 147 PAGEID #: 6573




             842.   Ms. Schultz believes all of the events from the time they arrived downtown until

  the time they left took place within about 30 to 45 minutes.

             843.   Ms. Schultz later realized that she had been shot in the buttocks with wooden

  bullets.

             844.   Ms. Schultz was in significant pain from being shot.

             845.   Ms. Schultz could not sit down comfortably for days, was forced to lie on her

  side, applied ice to reduce the swelling, used over-the-counter pain medication, and took Epsom

  salt baths to alleviate the pain and swelling.

             846.   The wooden bullets left a large round indentation on her buttocks that turned blue

  with obvious bruising and swelling, and Plaintiff Pagliaro took pictures on the day of the incident

  and periodically thereafter; a true and accurate copy of one of those pictures is below.




                                                   132
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 133 of 147 PAGEID #: 6574




         847.   Ms. Schultz was in pain for more than a week, and bruises, which were the size of

  a disk or hockey puck, were visible for weeks.

         848.   Ms. Schultz remains disturbed about being shot with wooden bullets while

  peacefully walking away from the police; suffering the smell of tear gas and inhaling pepper

  spray while she was peaceably protesting; hearing the sound of protestors screaming; and the

  unprovoked abuse by Columbus Police Officers that she witnessed against other peaceful

  protesters on the May 30, 2020.



                                                   133
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 134 of 147 PAGEID #: 6575




          GG.       Mistreatment of Plaintiff Reverend Clarressa Thompson

          849.      Plaintiff Reverend Clarressa Thompson (“Rev. Thompson”) preaches as a non-

  affiliated community-based minister and provides clergy services to various community partners,

  as well as officiating weddings, funerals, and baptisms in and around Columbus Ohio.

          850.      Because of a 2014 work accident, Rev. Thompson is affected by an auto-immune

  disorder that impacts several of her key body systems.

          851.      This auto-immune disorder predisposes Rev. Thompson to suffer significant

  effects of pepper spray and other crowd control chemical agents.

          852.      Prior to May 29, 2020, Rev. Thompson had attended several social justice protests

  in Ohio and Kentucky regarding LGBTQ+ rights, and police misconduct.

          853.      When attending protests, Rev. Thompson does so in her religious regalia

  including her clerical robe and collar.

          854.      On May 29, 2020, Rev. Thompson was watching the 6:00pm local news; the news

  was covering the protests occurring downtown Columbus.

          855.      Rev. Thompson was shocked by the coverage and interactions between the police

  and protestors.

          856.      In watching the coverage, Rev. Thompson was concerned by the lack of spiritual

  leaders at the protest.

          857.      Prior to leaving her home to go to the protest, Rev. Thompson donned her clerical

  robes and collar, and made a sign on canvas out of materials in her home.

          858.      The sign read “No Violence God Lives.”

          859.      Rev. Thompson then drove downtown and parked her car just west of the

  intersection at Broad Street and High Street at approximately 6:45 p.m.



                                                   134
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 135 of 147 PAGEID #: 6576




          860.   Rev. Thompson saw the crowd of protestors marching peacefully on Broad Street

  and joined them.

          861.   Between 7:45 p.m. and 8:00 p.m. Rev. Thompson witnessed a verbal altercation

  between a protestor and police officer.

          862.   Rev. Thompson approached the protestor and pulled them away from the officer,

  telling the protestor words to the effect of “we need you out here, you don’t have to go to jail.”

          863.   The protestor acknowledged Rev. Thompson, calmed down and disengaged with

  the officer.

          864.   Rev. Thompson deescalated verbal confrontations between at least one other

  protestor and officer between 7:45 p.m. and 8:00 p.m.

          865.   As the protest continued, Rev. Thompson and others marched on the sidewalk

  east on Broad Street towards the Rhodes Tower office building.

          866.   Between 8:00 p.m. and 8:15 p.m., Rev. Thompson was marching with other

  protestors on the sidewalk on the north side of East Broad Street directly in front of the Rhodes

  Tower located at 30 E. Broad Street.

          867.   While on the sidewalk, Rev. Thompson saw several horse mounted police officers

  march by and they were flanked by street level officers.

          868.   As she was marching holding her sign, Rev. Thompson was pushed down by an

  unknown Columbus Police Officer and fell to the ground.

          869.   Rev. Thompson was stunned by being pushed, as she had not been warned to

  move or that force would be used against her.

          870.   She was not given any direction from the officers prior to being pushed down.

          871.   After collecting herself, Rev. Thompson continued to march with the protestors.



                                                  135
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 136 of 147 PAGEID #: 6577




         872.    Roughly 45 minutes later, Rev. Thompson was at the northwest corner of Broad

  Street and High Street.

         873.    While marching, a woman parked her car, and got out and was looking for her

  daughter.

         874.    Rev. Thompson approached the woman and instructed her to leave the area, as

  she was concerned that the situation was getting dangerous.

         875.    After a few moments, the woman agreed to leave the intersection and search for

  her daughter elsewhere.

         876.    At that point, Rev. Thompson turned around, and was sprayed in the face with

  pepper spray by an unknown Columbus Police Officer.

         877.    When she was sprayed, Rev. Thompson was standing in a small group of

  protestors who were spaced several feet apart.

         878.    Rev. Thompson was not warned that she was about to be sprayed, nor did Rev.

  Thompson hear any orders to leave the area.

         879.    The spray caused extreme pain for Rev. Thompson, which lasted several minutes.

         880.    Because of her auto-immune disorder, Rev. Thompson felt residual pain in her

  face and neck for the next several days.

         881.    Shortly after collecting herself and regaining her faculties, Rev. Thompson left

  the protest and returned home.

         882.    Rev. Thompson was so scared by the actions of the police in pushing her down

  and pepper spraying her without provocation that she did not return to the protests any of the

  next days.




                                                   136
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 137 of 147 PAGEID #: 6578




          883.    Rev. Thompson has not engaged in any protest since May 29, 2020, despite her

  desire to protest for social justice.

          884.    Rev. Thompson fears that if she attends another protest that she will be subject to

  the same violence from the police as she was subject to on May 29, 2020.

          HH.     Mistreatment of Plaintiff Amanda Weldon

          885.    On the morning of May 30, 2020, Ms. Weldon and her roommate headed

  downtown for an organized protest against police brutality and racism.

          886.    While attending the event and peacefully protesting, Ms. Weldon was asked to

  stand in the front line of a group of protestors to protect the minorities standing behind her as

  police armed in riot gear began to line the streets.

          887.    Many protestors believed that Columbus Police Officers would be less likely to

  use excessive force against White protestors than Black protestors and called for White

  protestors to stand between Columbus Police Officers and Black protestors.

          888.    Ms. Weldon neither acted violently nor showed any aggression.

          889.    While peacefully protesting in front of other protestors, Ms. Weldon was maced

  twice and pepper-sprayed once by Columbus Police Officers.

          890.    On June 1, 2020, Ms. Weldon was attending a protest near the intersection of

  North High Street and Lane Avenue. She was approached by a Columbus Police Officer who

  hopped out his cruiser and pointed, without shooting, what she assumed was a real gun at her.

          891.    Ms. Weldon was terrified by that incident.

          892.    Ms. Weldon witnessed Columbus Police Officers inflicting pain on peaceful

  protestors and was horrified by what she saw.




                                                   137
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 138 of 147 PAGEID #: 6579




         893.    Ms. Weldon also observed a female protestor, who was handcuffed and lying on

  the ground, be pepper-sprayed by a Columbus Police Officer.

         894.    The way in which Ms. Weldon was mistreated and the incidents of excessive use

  of force she observed generated so much anxiety and fear of being harmed that she became

  physically ill, including vomiting after the incident on June 1, and discontinued going to protests.

         II.     Mistreatment of Plaintiff Amanda Williams

         895.    Ms. Amanda Williams (“Ms. Williams”) attended several Black Lives Matter

  protests downtown in May and June of 2020.

         896.    On May 28, 2020, around 10:30 p,m,, Ms. Williams was protesting at the

  intersection of Broad and High Streets, where she was in the front of a crowd in the intersection.

         897.    Columbus Police Officers began using crowd control devices against Ms.

  Williams and the crowd, including pepper spray, tear gas, gas and/or flash bang grenades.

         898.    Around 2:00 a.m., Ms. Williams was holding a sign against police violence and

  standing on a half wall on the sidewalk of High Street near the intersection of North High and

  East Broad Streets with a small group of protestors.

         899.    While standing on the half wall, Division Officers approached Ms. Williams and

  the group of protestors and pepper sprayed them point blank in the face, continuing to spray

  them as they were running away from the area.

         900.    On the same night and the next night, May 29, 2020, Ms. Williams experienced

  being pepper sprayed and teargassed on multiple occasions while standing in the front of a group

  of non-violent protestors.

         901.    On May 30, 2020, Ms. Williams was again protesting downtown at the

  intersection of East Broad and North High Streets.



                                                  138
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 139 of 147 PAGEID #: 6580




         902.    She marched with a group of protestors before the group formed a line in the

  intersection by kneeling and chanting.

         903.    Around 5:00 p.m., Ms. Williams was in the first line of this group of protestors

  kneeling and facing police officers and engaging in chants regarding police violence in front of

  the Statehouse, including “Black lives matter,” “go home,” and “murderers.”

         904.    Columbus Police Officers formed a line across from the group of protestors where

  Ms. Williams was kneeling and were gradually pushing back the line of protestors away from the

  Statehouse using chemical agents, including tear gas and wooden bullets.

         905.    The use of chemical agents and less lethal munitions against non-violent

  protestors was authorized and directed by Defendants Commander David Griffith and Sergeant

  Caroline Castro.

         906.    During this time, Columbus Police Officers sprayed protestors, including Ms.

  Williams, indiscriminately with pepper spray.

         907.    Ms. Williams then attempted to leave the intersection with other protestors and

  was running across Broad Street and away from High Street to get away from the officers using

  crowd control devices.

         908.    While running away, a wooden bullet shot by an unknown Columbus Police

  Officer struck Ms. Williams on the side of her left knee, leaving a bruise.

         909.    Columbus Police Officers continued shooting wooden bullets at protestors

  attempting to leave the intersection.

         910.    Ms. Williams and a smaller group of protestors regrouped and again knelt in the

  intersection further east down Broad Street, close to the intersection of East Broad and South

  Sixth Streets, after they had been split up from the larger crowd by Columbus Police Officers.



                                                  139
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 140 of 147 PAGEID #: 6581




          911.     Columbus Police Officers again formed a line against the crowd with their bikes

  where Ms. Williams was kneeling and chanting, “Black lives matter,” “go home,” and “stop

  killing.”

          912.     During this time, Ms. Williams noticed at least two officers pointing at her

  directly and talking amongst themselves and laughing, as if they were targeting her for arrest.

          913.     At approximately 7:00p.m,, Columbus Police Officers began riding their bikes

  into the crowd and spraying division-issued Mark-9 pepper spray at the crowd indiscriminately,

  causing the protestors to stand up and run away.

          914.     Ms. Williams and other protestors attempted to run in the opposite direction in

  going east on Broad, away from the bike officers.

          915.     In running away from the intersection, Ms. Williams was blocked by a bike

  officer waiting on the sidewalk, who jumped off his bike directly in front of her.

          916.     Ms. Williams attempted to avoid this officer and turned quickly to run in another

  direction when another bike officer, believed to be Defendant Officer Phillip Walls, ran up

  behind her and tackled her into the ground off of the sidewalk.

          917.     Defendant Officer Walls tackled Ms. Williams with such force that she was lifted

  off the ground and tossed into a bed of mulch lining the sidewalk, landing on the left side of her

  face and body.

          918.     Upon landing in the mulch, Ms. Williams’ glasses came off her face and an

  unidentified male Columbus Police Officer, the bike officer who was waiting on the sidewalk,

  immediately ripped off her face mask and backpack, with such force that it ripped the fabric on

  both items.




                                                  140
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 141 of 147 PAGEID #: 6582




          919.    Ms. Williams attempted to turn her head to use her mouth to grab her glasses, and

  the unknown officer forcefully twisted her head towards him and struck her with his knee on the

  right side of her face.

          920.    The unknown officer kept his knee on her head for an extended period of time

  while she was in the prone position on the ground, while Defendant Officer Walls sat on both of

  her legs and zip tied her hands.

          921.    Ms. Williams yelled loudly and repeatedly that she was not resisting arrest.

          922.    The Officers responded by laughing and saying, “we know” and that they heard

  her “loud and clear,” but the Officer’s knee remained on her head, pinning her to the ground the

  whole time she was being arrested.

          923.    Ms. Williams was so scared by the arrest situation that she urinated on herself the

  moment Defendant Officer Walls tackled her.

          924.    Ms. Williams is 5 feet 2 inches tall, less than 120 pounds, and posed no threat to

  the officers nor was she resisting arrest in any way.

          925.    Ms. Williams was then placed on a prisoner transport bus and taken to a satellite

  booking location behind COSI.

          926.    Ms. Williams’ face was swelling, her lip was bleeding, and she was in pain from

  the takedown, knee strike, and being shot by the wooden bullet.

          927.    Ms. Williams remained on the bus in handcuffs for approximately nine hours

  while she awaited transport to the Franklin County Jail.

          928.    While Ms. Williams was having the zip ties removed, an unknown male

  Columbus Police Officer was holding her right wrist upwards and bending it so that her palm

  was facing her in a way that caused her pain.



                                                  141
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 142 of 147 PAGEID #: 6583




          929.   Ms. Williams stated that the officer was hurting her and he said, “it’s going to

  hurt, you should not have gotten yourself arrested.”

          930.   She tried to readjust her arm to stop the pain and immediately was grabbed on her

  left arm by another unknown male Columbus Police Officer; both officers then held her arms out

  straight and yelled at her.

          931.   One of the officers yelled, “don’t try to assault my partner, do you know what we

  could do to you?”

          932.   Again, Ms. Williams was so scared by this situation that she urinated on herself.

          933.   Ms. Williams was booked and charged with “failure to disperse,” a level four

  misdemeanor charge, which was later dismissed.

          934.   During her booking, Ms. Williams requested an ice pack for her face where the

  officer kneed her and the booking officers laughed at her.

          935.   Ms. Williams was released from the Jail around 2:00pm on May 31, 2021.

          936.   As a proximate result of the excessive force used in being tackled, kneed in the

  face, and pinned down by Defendant Officer Walls, Ms. Williams suffered from bruising on her

  face and legs for several weeks and still has a knot on her kneecap from where she was struck

  with the wooden bullet.

          JJ.    Mistreatment of Plaintiff Heather Wise

          937.   On June 21, 2020, Ms. Wise went to downtown Columbus to participate in the

  protests.

          938.   During previous incidents, Ms. Wise had been subjected to violence at the hands

  of Columbus Police Officers, however on her June 21, 2020 visit downtown she was subjected to

  especially gratuitous violence.



                                                 142
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 143 of 147 PAGEID #: 6584




         939.    At the corner of Broad and High, Ms. Wise was standing with a group of

  protestors who were trying to protect themselves from any potential police violence.

         940.    Columbus Police Officers on bicycles approached the protestors and began to use

  their bodies as well as their bicycles as weapons against the protestors, physically assaulting the

  peaceful protestors.

         941.    Ms. Wise was standing there at the intersection of Broad and High as Columbus

  Police Officers began pepper spraying the peaceful protestors.

         942.    As some people dispersed, Ms. Wise was standing next to a Black woman who

  was being pepper-sprayed and attempted to shield her.

         943.    While attempting to protect her fellow peaceful protestor, Ms. Wise was assaulted

  by a Columbus Police Officer who used the space in between his thumb and index finger to press

  his hand into her throat and push her back.

         944.    Near the same time, Ms. Wise was being assaulted by a Columbus Police Officer

  who was pushing his bicycle into her and others.

         945.    Ms. Wise and others fell to the ground and Columbus Police Officers continued

  pepper spraying them as they lay there attempting to cover themselves.

         946.    Columbus Police Officers then pulled out a vial of a brown liquid that they began

  pouring into the eyes and faces of Ms. Wise and others.

         947.    Ms. Wise suffered bruising across her arms and legs in addition to injuries

  suffered from the pepper spray and the unknown substance.

  V.     CLAIMS FOR RELIEF

         A.      First Count: Violation of Fourth and Fourteenth Amendment Rights
         948.    Paragraphs 1 through 947 above are realleged and incorporated herein.



                                                 143
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 144 of 147 PAGEID #: 6585




         949.    By using and/or directing or tolerating the use of excessive force, Defendants

  Commander, Lieutenants, Sergeants, and Officers violated the privacy and bodily integrity

  protected by the Fourth and Fourteenth Amendments of one or more Plaintiffs.

         950.    By their deliberate indifference to the policies, training, supervision, and

  discipline needed to prevent police officers and mutual aid law enforcement personnel from

  using excessive force in circumstances similar to those involving the protests, Defendants City of

  Columbus and Chief caused the deprivation of civil rights and injuries to one or more Plaintiffs

  and thereby violated the Fourth and Fourteenth Amendments.

         B.      Second Count: Violation of First and Fourteenth Amendment Rights

         951.    Paragraphs 1 through 947 above are realleged and incorporated herein.

         952.    By punishing one or more Plaintiffs for assembling and exercising their freedom

  of expression and attempting to discourage assembly and expression of Plaintiffs and other

  protestors and/or directing or tolerating that punishment, Defendants Commander, Lieutenants,

  Sergeants, and Officers violated their rights under the First and Fourteenth Amendments.

         953.    By their deliberate indifference to the policies, training, supervision, and

  discipline needed to prevent police officers and mutual aid law enforcement personnel from

  retaliating against speakers and speech they hated, Defendants City of Columbus and Chief

  caused one or more Plaintiffs to be punished for assembling and exercising their freedom of
  expression and caused the officers’ attempt to discourage assembly and expression of one or

  more Plaintiffs and other protestors, and thereby violated the First and Fourteenth Amendments.

         C.      Third Count: Gross Negligence

         954.    Paragraphs 1 through 947 above are realleged and incorporated herein.

         955.    By their willful, wanton, and reckless acts or omissions, including but not limited

  to, using excessive force, punishing protestors for their assembly and speech, seeking to

  discourage protestors, directing or tolerating such actions, and/or failing to adopt effective

  policies or adequately train, supervise, and discipline police officers, Defendants Chief,



                                                 144
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 145 of 147 PAGEID #: 6586




  Commander, Lieutenants, Sergeants, and Officers committed gross negligence in dereliction of

  their duty to preserve and protect the citizens and residents of the City of Columbus and Franklin

  County.

         D.        Fourth Count: Battery

         956.      Paragraphs 1 through 709 above are realleged and incorporated herein.

         957.      By their willful, wanton, and reckless acts or omissions, including but not limited

  to, engaging in, authorizing, and ratifying excessive force and unlawful arrest and seizure and/or

  directing or tolerating such actions, Defendants Chief, Commander, Lieutenants,, Sergeants, and

  Officers committed battery under the common law of the State of Ohio.

         E.        Fifth Count: Malicious Prosecution

         958.      Paragraphs 1 through 947 above are realleged and incorporated herein.

         959.      By initiating criminal prosecutions when there was a lack of probable cause for

  criminal prosecution, falsely concocting such cause, and depriving Plaintiffs Mary Barczak,

  Nadia Lynch and Demetrius Burke of liberty before the prosecutions were resolved in their

  favor, Defendants Dye, Kanode, Kirby, Mabry, Patterson, Reffitt, Rich, Schmid, and Szabo,

  acting with ill will toward protestors and the protest, violated Ms. Barczak’s, Ms. Lynch’s and

  Mr. Burke’s rights under the Fourth and Fourteenth Amendments and the common law of the

  State of Ohio.
         F.        Civil Action for Damages from Criminal Act

         960.      Paragraphs 1 through 947 above are realleged and incorporated herein.

         961.      By their willful, wanton, and reckless acts or omissions constituting criminal acts,

  including the battery prohibited by R.C. 2903.13 and the knowing interference with Plaintiffs’

  civil rights prohibited by R.C. 2921.45, Defendants Chief, Commander, Lieutenants Sergeants,

  and Officers, and, as to Defendants Dye, Kanode, Kirby, Patterson, Reffit, Rich, Schmid, and

  Szabo, the falsification of official documents and statements made under R.C. 2921.13, are liable

  under R.C. 2307.60 for injuries by conduct made criminal.



                                                   145
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 146 of 147 PAGEID #: 6587




  VI.     PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs demand judgment against the Defendants, jointly and severally,

          a.     declaring that they have violated their civil rights and/or Defendants Chief,

  Sergeant, and Officers have been grossly negligent toward them and inflicted injuries by conduct

  made criminal and/or one or more Defendants Officers maliciously prosecuted and battered

  them;

          b.     ordering such equitable relief as will make them whole for Defendants’ unlawful

  conduct and ensure prospectively that they are protected from future similar conduct; costs; and

  reasonable attorneys’ fees;

          c.     awarding compensatory and, against Defendants Chief, Sergeant, and Officers,

  punitive damages in excess of $25,000; and

          d.     granting such other relief as the Court may deem appropriate.

                                               Respectfully submitted,

                                               By: /s/ Edward R. Forman
                                               Edward R. Forman (0076651)
                                               (eforman@marshallforman.com)
                                               John S. Marshall (0015160)
  OF COUNSEL:                                  (jmarshall@marshallforman.com)
  Louis A. Jacobs (002101)                     Madeline J. Rettig (0098816)
  (LAJOhio@aol.com)                            (mrettig@marshallforman.com)
  177 19th St., Apt. 9C                        Helen M. Robinson (0097070)
  Oakland, CA 94612                            (hrobinson@marshallforman.com)
  (614) 203-1255                               Samuel M. Schlein (0092194)
  Fax (614) 463-9780                           (sschlein@marshallforman.com)
                                               MARSHALL & FORMAN LLC
                                               250 Civic Center Dr., Suite 480
                                               Columbus, Ohio 43215-5296
                                               (614) 463-9790
                                               Fax (614) 463-9780




                                                146
Case: 2:20-cv-03431-ALM-KAJ Doc #: 71 Filed: 05/27/21 Page: 147 of 147 PAGEID #: 6588




                                               Frederick M. Gittes (0031444)
                                               fgittes@gitteslaw.com
                                               Jeffrey P. Vardaro (0081819)
                                               jvardaro@gitteslaw.com
                                               The Gittes Law Group
                                               723 Oak St.
                                               Columbus, OH 43205
                                               Phone: (614) 222-4735
                                               Fax: (614) 221-9655

                                               Sean L. Walton (0088401)
                                               Chanda L. Brown (0081076)
                                               Walton + Brown, LLP
                                               395 E. Broad Street, Suite 200
                                               Columbus, Ohio 43215
                                               T: (614) 636-3476
                                               F: (614) 636-3453
                                               swalton@waltonbrownlaw.com
                                               cbrown@waltonbrownlaw.com

                                               James D. McNamara (0002461)
                                               88 E. Broad Street, Suite 1350
                                               Columbus, OH 43215
                                               (614) 464-2770
                                               psilbach@yahoo.com




                                         JURY DEMAND

        Plaintiffs demand a trial by jury on all issues and defenses triable to a jury.

                                               By: /s/ Edward R. Forman
                                               Edward R. Forman (0076651)




                                                 147
